


ASSET PURCHASE AND SALE AGREEMENT




Dated as of




June 14, 2007




between




GLOBAL CASINOS, INC.,

A Utah corporation




And




DOC HOLLIDAY CASINO, LLC,

A Colorado limited liability company











--------------------------------------------------------------------------------







ASSET PURCHASE AND SALE AGREEMENT




THIS AGREEMENT is made and entered into effective this 14th day of June, 2007,
by GLOBAL CASINOS, INC., a Utah corporation and an acquisition subsidiary to be
formed for the sole purpose of acquiring the assets of Doc Holliday Casinos, LLC
(“Global” or “Buyer”), and DOC HOLLIDAY CASINOS, LLC, a Colorado limited
liability company, (“Doc Holliday” or “Seller”).




WITNESSETH




WHEREAS, Seller is the owner of certain tangible and intangible properties and
assets used in connection with the operation of a limited stakes gaming casino
located in Central City, Colorado under the name “Doc Holliday Casino” (the
“Business”); and




WHEREAS, Buyer desires to purchase and Seller desires to sell substantially all
of the assets used in the conduct of such Business (the “Assets”) effective as
of June 30, 2007 (the “Effective Date”), subject to the terms and conditions
hereinbelow set forth.




NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, and other good and
valuable consideration, the receipt and adequacy whereof is hereby acknowledged,
the parties agree as follows:




SECTION 1:  GENERAL DEFINITIONS




For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:




1.1

Best Knowledge.  “Best Knowledge” shall mean both what a Person knew as well as
what the Person should have known had the Person exercised reasonable diligence.
 When used with respect to a Person other than a natural person, the term “Best
Knowledge” shall include matters that are known to the current directors and
executive officers of the Person.




1.2

Effective Date.  “Effective Date” shall mean July 1, 2007.




1.3

Exchange Act.  “Exchange Act” shall mean the Securities and Exchange Act of
1934, as amended.




1.4

Governmental Authority.  “Governmental Authority” shall mean any and all
foreign, federal, state or local governments, governmental institutions, public
authorities and governmental entities of any nature whatsoever, and any
subdivisions or instrumentalities thereof, including, but not limited to,
departments, boards, bureaus, commissions, agencies, courts, administrations and
panels, and any division or instrumentalities thereof, whether permanent or ad
hoc and whether now or hereafter constituted or existing.




1.5

Governmental Requirement.  “Governmental Requirement” shall mean any and all
laws (including, but not limited to, applicable common law principles),
statutes, ordinances, codes, rules regulations, interpretations, guidelines,
directions, orders, judgments, writs, injunctions, decrees, decisions or similar
items or pronouncements, promulgated, issued, passed or set forth by any
Governmental Authority.








1




--------------------------------------------------------------------------------










1.6

Legal Requirements.  “Legal Requirements” means applicable common law and any
statute, ordinance, code or other laws, rule, regulation, order, technical or
other standard, requirement, judgment, or procedure enacted, adopted,
promulgated, applied or followed by any Governmental Authority, including,
without limitation, any order, decree, award, verdict, findings of fact,
conclusions of law, decision or judgment, whether or not final or appealable, of
any court, arbitrator, arbitration board or administrative agency.




1.7

Person.  “Person” shall mean any natural person, any Governmental Authority and
any entity the separate existence of which is recognized by any Governmental
Authority or Governmental Requirement, including, but not limited to,
corporations, partnerships, joint ventures, joint stock companies, trusts,
estates, companies and associations, whether organized for profit or otherwise.




1.8

Section.  Unless otherwise stated herein, the term “Section” when used in this
Agreement shall refer to the Sections of this Agreement.




1.9

Securities Act.  “Securities Act” shall mean the Securities Act of 1933, as
amended.




1.10

Taxes.  “Tax” and “Taxes” shall mean any and all income, excise, franchise or
other taxes and all other charges or fees imposed or collected by any
Governmental Authority or pursuant to any Governmental Requirement, and shall
also include any and all penalties, interest, deficiencies, assessments and
other charges with respect thereto.




SECTION 2:  PURCHASE AND SALE OF ASSETS




On the terms and subject to the conditions of this Agreement, and in reliance
upon the representations and warranties of Seller and Buyer contained in this
Agreement:




2.1

Description of Assets.  Buyer agrees to acquire from Seller and Seller agrees to
transfer to Buyer, as of the Effective Date, all of the properties and assets,
both tangible and intangible, owned by Seller and used by it in connection with
the operation of the Business (collectively, the “Assets”), including without
limitation, the following:




(a)

All inventory of the Business of every nature whatsoever;




(b)

Seller’s furniture, fixtures, office machinery and equipment and other tangible
property used in the operation of the Business, including, without limitation,
all vehicles, all computer systems, hardware and software, and telephone
systems;




(c)

All gaming devices, instruments and machinery, including, without limitation,
slot machines, video gaming machines, poker and other gaming tables;




(d)

All Doc Holliday Casino chips, subject to the approval of the Colorado Division
of Gaming (“Division of Gaming”) and subject further to the adjustments and
terms and conditions contained herein;











2




--------------------------------------------------------------------------------







(e)

All mailing, client and customer lists used in the conduct and operation of the
Business;




(f)

All governmental licenses and permits including, without limitation, liquor
license, retail gaming license and other permits used in the conduct of the
Business, but only to the extent assignable and only to the extent such
assignment is approved by the applicable governmental agency;




(g)

All leasehold improvements and fixtures located at 131 Main Street, Central
City, CO  80427 (the “Premises”);




(h)

All contracts and licenses used in the conduct of the Business and assumed by
the Buyer pursuant to Section 2.5, including, without limitation, contracts and
licenses with vendors and suppliers, if any;




(i)

All of Seller’s development assets used in the conduct of the Business,
including, without limitation, sales, marketing, advertising and promotional
materials, catalogs, brochures, mailers, and other sales, advertising and
promotional materials and rights associated therewith;




(j)

The Lease covering the Premises, together with all right, title and interest in
the security deposit held by Landlord thereunder unless Buyer negotiates a new
lease covering the Premises;




(k)

All intangible assets and intellectual property used in the conduct of the
Business including, without limitation, any and all software, domain names, web
sites, marketing scripts, copyrights, trademarks and trade names, including all
registrations thereof.




(l)

All goodwill associated with the Business; and,




(m)

The telephone numbers of the Business, including, without limitation, all “800”
numbers used in the conduct of the Business.




2.2

Excluded Assets.  The following assets owned by Seller and used in the conduct
of the Business shall not be included in the Assets to be purchased by Buyer
from Seller on the Closing Date (as defined in Section 4.2 below):




(a)

All cash (including cash in slot machines), certificates of deposit, negotiable
instruments, notes, deposits, prepaid accounts, accounts receivable and contract
rights.




(b)

All business, tax and accounting records of Seller;




2.3

Leased Equipment.  Seller and Buyer acknowledge that the items of equipment
located on the Premises listed on Exhibit 2.3 hereto and used in the conduct of
the Business are not owned by Seller.  The foregoing items of equipment have
been supplied to the Seller by the vendor whose product or products are used by
the equipment (the “Leased Equipment”).  Buyer acknowledges that it is receiving
from Seller no right or interest with respect to such Leased Equipment and
Seller’s ability to continue to possess and use such equipment in the conduct of
the Business following Closing Date is subject to Buyer obtaining the agreement
of each respective vendor leasing same to permit the assignment and assumption
of such equipment lease.








3




--------------------------------------------------------------------------------










2.4

Allocation of Purchase Price.  The Purchase Price as defined in Section 3 hereof
shall be allocated among the Assets purchased as set forth on Exhibit 2.4. The
Buyer shall obtain at Buyer’s sole cost and expense a qualified appraisal of the
fixed assets included in the Assets, and the fair market value of the fixed
assets as determined by the appraisal shall be the amount of the Purchase Price
allocated to the tangible property included in the Assets. The balance of the
Purchase Price shall be allocated among the general intangible assets of the
Business and goodwill. The allocation shall be binding on the parties in
accordance with Section 1060 of the Internal Revenue Code of 1986, as amended,
for all purposes, including without limitation, the appropriate tax treatment to
be accorded to the transactions contemplated by this Agreement.  




2.5

Assumption of Liabilities.  At Closing, Buyer will assume and agree to pay those
liabilities of Seller, consisting of gaming device debt, listed on Exhibit 2.5
hereto (the "Assumed Liabilities").  In no event shall the Assumed Liabilities
exceed the sum of $300,000.  Except for the Assumed Liabilities Buyer will
acquire the Assets free and clear of all claims, liens or liabilities of Seller
and shall have no obligation to pay or otherwise discharge any obligation or
liability of Seller incurred in connection with its operation of the Business or
otherwise; and Seller agrees to indemnify, defend and hold harmless Buyer with
respect to any claim, damage or liability for such obligations.  From and after
the Closing Date, Buyer shall be solely and exclusively liable for all costs,
expenses, liabilities or obligations incurred in connection with the operation
of the Business; and Buyer agrees to indemnify, defend and hold harmless Seller
with respect to any such claim, damage or liability for such obligations.




2.6

Labor Matters.  It is expressly understood and agreed that Buyer is not assuming
any union contracts, pension liabilities, workmen’s compensation commitments,
employment contracts or employee obligations of Seller up to the Effective Date,
and all such matters shall be and remain Seller’s sole responsibility and
obligation.  Buyer shall be solely responsible for any and all employee
obligations of Buyer incurred in connection with the operation of the Business
on or after the Effective Date.




2.7

Fraudulent Transfers.  The parties acknowledge that the statutes of the State of
Colorado governing fraudulent transfers as currently in effect may apply to the
transactions provided for in this Agreement.  Seller agrees to fully comply with
the requirements of any and all fraudulent transfer statutes applicable to the
transactions provided for herein.  Seller agrees to indemnify, defend and hold
harmless Buyer from any obligation or liability to the creditors of Seller, as
well as any other claims, demands or obligations based upon any failure by
Seller to comply with the provisions of this Section 2.7.




2.8

Business Lease.  The Premises are occupied by Seller under a certain real estate
lease agreement, dated July 15, 2003 (the “Lease”) with 157 Lane, LLC, a
Colorado limited liability company and Jigsaw Puzzle, LLC, a Colorado limited
liability company, collectively, as Landlord.  The Lease will either be assigned
to and assumed by Buyer, with the consent of Landlord, pursuant to an Assignment
in form and upon terms satisfactory to Seller, Buyer and the Landlord, or Buyer
shall negotiate a new lease on terms acceptable to Buyer.  




2.9

Taxes.   Provided that the parties agree on the purchase price allocation
pursuant to Section 2.4, Seller and Buyer shall share equally and shall timely
pay (each one-half) any and all taxes imposed by reason of the sale or
conveyance of the Assets to Buyer, other than taxes imposed upon or measured by
Seller's income.  Any personal property taxes on the Assets shall be prorated








4




--------------------------------------------------------------------------------







between the parties as of the Closing Date, and Buyer shall reimburse Seller for
any prepaid personal property taxes on the Assets as of such Closing Date.




2.10

Seller Financial Statements.  Not later than the Closing Date, Seller  shall use
its best commercially reasonable efforts to cause to be prepared audited balance
sheets, income statements, statements of cash flows and stockholders' equity as
of and for the two year period then ended (the “Seller Financial Statements”).
 The Seller Financial Statements (including any related schedules and/or notes),
will show all liabilities, direct or contingent, required at the time of
preparation to be shown in accordance with U.S. generally accepted accounting
principles (“GAAP”) and fairly present the financial position and results of
operations of Seller as of the date thereof and for the periods indicated in
accordance with GAAP, consistently applied with all prior periods.  Except as
otherwise disclosed in this Agreement, Seller will have no material liability or
obligation of any nature (whether liquidated, unliquidated, accrued, absolute,
contingent or otherwise, whether due or to become due) except those set forth on
the Seller Financial Statements and except current liabilities (determined in
accordance with GAAP) incurred since the date of the Seller Financial Statements
incurred in the ordinary course of business, consistent with past practice.  The
Seller Financial Statements shall conform in all respects to the requirements of
Regulation SB, Item 310 under the Securities Act.  The Seller Financial
Statements to be prepared following the Closing shall also include pro forma
financial information (the "Seller Pro Forma Financial Information") in
accordance with the requirements of Regulation SB, Item 310.  Seller agrees to
indemnify, defend and hold harmless Buyer and its respective past and present
officers and directors from any debt, damage, liability or obligation whatsoever
arising from any failure on the part of Seller to prepare the Seller Financial
Statements and Pro Forma Financial Information.  All costs and expenses incurred
in connection with the preparation of the Seller Financial Statements and the
Seller Pro Forma Financial Information, including fees and disbursements of the
Auditor, shall be borne exclusively by Seller.  The Seller Financial Statements
and the Seller Pro Forma Financial Statements are attached hereto as Exhibit
2.11.




2.11

Income Tax Considerations.  The parties acknowledge that the purchase and sale
of the Assets provided for in this Agreement will not qualify for treatment as a
tax-free reorganization under the Code. Neither Buyer nor any of its affiliates
shall have any liability whatsoever to Seller or the Seller’s shareholders for
the treatment ultimately accorded the Asset sale by federal or state taxing and
regulatory authorities; and Seller shall bear all responsibility for any tax or
other assessment levied, imposed or assessed by any regulatory or governmental
authority on Seller by virtue of the consummation of the Asset sale and the
other transactions provided for in this Agreement.  The Seller’s shareholders
shall bear all responsibility for any tax or other assessment levied, imposed or
assessed by any regulatory or governmental authority on the Seller’s
Shareholders by virtue of the consummation of the Asset sale or other
transactions provided for in this Agreement.




2.12

Notification of Certain Matters.  Seller shall give prompt notice to the Buyer
and the Buyer shall give prompt notice to Seller of (a) the occurrence or
non-occurrence of any event which would cause any representation or warranty
made by the respective parties in this Agreement to be materially untrue or
inaccurate when made and (b) any failure of Buyer or Seller, as the case may be,
to materially comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that the delivery
of any notice pursuant to this section shall not limit or otherwise affect the
remedies available hereunder to the party receiving such notice and, provided
further, that the failure to give such notice shall not be treated as a breach
of covenant for the purposes of this Agreement unless the failure to give such
notice results in material prejudice to the other party.








5




--------------------------------------------------------------------------------










2.13

Further Action.  Upon the terms and subject to the conditions hereof, each of
the parties hereto shall use all commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all other things
necessary, proper or advisable to consummate and make effective as promptly as
practicable the transactions contemplated by this Agreement, to obtain in a
timely manner all necessary waivers, consents and approvals and to effect all
necessary registrations and filings, and to otherwise satisfy or cause to be
satisfied all conditions precedent to its obligations under this Agreement.




2.14

Public Announcements.  Seller and the Buyer shall consult with each other before
issuing any press release or other public statement with respect to the Asset
sale or this Agreement and shall not issue any such press release or make any
such public statement without the prior consent of the other party, which
consent shall not be unreasonably withheld, delayed or conditioned; provided,
however, that a party may, without the prior consent of the other party, issue
such press release or make such public statement as may, upon the advice of
counsel, be required by law if it has used reasonable efforts to first consult
with the other party.




2.15

Cooperation in Securities Filings.  Seller shall provide such written
information regarding Seller, its business, its officers, directors and
affiliates, as is reasonably required by Buyer for purposes of preparing any
notices, reports and other filings with the Securities and Exchange Commission
(the “SEC”).  Moreover, following the Closing, the current officers and managers
of Seller shall provide such information as the post-closing management of Buyer
shall reasonably request for the purpose of preparing any notices, reports and
other filings by Buyer the SEC, including but not limited to, in connection with
the preparation of any financial statements required to be filed under the
Exchange Act or Securities Act by Buyer.  




2.16

Additional Documents.  The parties shall deliver or cause to be delivered such
documents or certificates as may be necessary, in the reasonable opinion of
counsel for either of the parties, to effectuate the transactions provided for
in this Agreement.  If at any time the parties or any of their respective
successors or assigns shall determine that any further conveyance, assignment or
other document or any further action is necessary desirable to further
effectuate the transactions set forth herein or contemplated hereby, the parties
and their officers, directors and agents shall execute and deliver, or cause to
be executed and delivered, all such documents as may be reasonably required to
effectuate such transactions.




2.17

Buyer’s Equity Financing.  Prior to the Closing Date, and as a condition
precedent to Closing, the Buyer shall undertake a private offering of its Series
D Convertible Preferred Stock (the “Offering” and “Series D Preferred”
respectively) pursuant to which it shall offer for sale not less than 800,000
and up to 1,000,000 shares of Series D Preferred at a price of $1.00 per share,
for gross proceeds of $1,000,000.  The Offering will be undertaken without
registration under the Securities Act in reliance upon an exemption from the
registration requirements of the Securities Act set forth in Section 4(2) and
Regulation D, Rule 506 thereunder.




The relative rights and preferences of the Series D Preferred will be as
follows:




Voting Rights:  The shares of preferred stock shall be non-voting, except as
required by law.











6




--------------------------------------------------------------------------------







Dividend:  Holders of the preferred stock shall be entitled to receive a
dividend equal to 8% per annum of the Stated Value of the shares.  The dividend
shall be payable, at the option of the holder, in shares of the Company’s common
stock valued at the 30 day VWAP, or in cash.

 

Redemption Right:  The Company shall have the right to call for redemption the
preferred stock upon 30 days’ notice for a redemption price equal to the sum of
(i) the Stated Value of the shares, plus (ii) the accrued and unpaid dividends
outstanding and payable on the shares.

 

Conversion:  Each share of preferred stock is convertible into one (1) share of
Common Stock, at any time, at the option of the holder, subject to adjustment
under certain circumstances. In addition, the shares of preferred stock will
automatically convert into an equal number of shares of Common Stock in the
event (i) the closing price of the Company’s common stock on its Principal
Market has equaled or exceeded at least 150% of the then current conversion
price of the preferred stock for 10 consecutive trading days, and (ii) there is
an effective registration statement registering the resale of the Conversion
Shares under the Securities Act of 1933, as amended (the “Securities Act”).




Liquidation Preference.  $1.00 per share of Preferred Stock, senior to the
rights of holders of Common Stock, subject to subordination of their interests
if required by any new financing obtained by Company and approved by the board
of directors.




The shares of Series D Preferred and the shares of common stock issuable upon
conversion of the Series D Preferred (the “Conversion Shares”) shall be
“restricted securities” under the Securities Act and shall be subject to
restrictions on transfer imposed by federal securities laws.




2.18

Buyer’s Debt Financing.




Concurrently with the Closing, and as a condition precedent to Closing, the
Buyer shall consummate a debt financing through Bathgate Capital Partners, LLC
(“Bathgate”) as placement agent or some other lender of Buyer’s choice, pursuant
to which the Company will issue a series of secured promissory notes in the
aggregate principal amount of $3.5 million (the “Debt Financing”).  The terms
and conditions of the Debt Financing shall be substantially in accordance with
the Term Sheet attached to this Agreement as Exhibit 2.19 or otherwise
acceptable to Buyer.  Buyer’s obligation to complete the acquisition is
expressly contingent upon its successful completion of the Debt Financing.
  Hereafter, the Equity Financing and Debt Financing shall collectively be
referred to as the “Financing Condition”.




2.19

Seller’s Non-Compete.  At Closing, Seller and Seller’s principal Managing
Member, Dale Scutti, shall execute and deliver a Non-Competition Agreement
substantially in the form of Exhibit 2.20 hereto.




2.20

Seller’s Participation Slot Machines.  At or prior to Closing, Seller shall
 complete the purchase of the 23 slot machines listed on Exhibit 2.20 hereto
(the “Participation Slots”) and thereby terminate all continuing interest or
participation of the vendor thereof in the gaming revenues generated by such
Participation Slots.














7




--------------------------------------------------------------------------------










SECTION 3:  PURCHASE PRICE




3.1

Earnest Money.  Concurrently with the execution of this Agreement, the Buyer
shall pay and deposit with Corporate Stock Transfer, Inc. as Escrow Agent, the
sum of $100,000 which shall serve as an Earnest Money Deposit (the “Earnest
Money”) hereunder.  Upon consummation of the purchase and sale of Assets under
this Agreement, the Earnest Money shall be applied towards and credited to the
cash portion of the Purchase Price as hereinbelow defined.




3.2

Purchase Price.

The Purchase Price for the Assets (the “Purchase Price”) shall be $3.85 million,
increased by the amount, if any, of prepaid expenses paid by Seller for which
Buyer receives economic benefit for the period after the Closing Date, and shall
consist of the following:




(a)

$2.1 million in cash, including the Earnest Money;




(b)

Buyer's assumption of the Assumed Liabilities;




(c)

An aggregate of 250,000 shares of common stock of Buyer (the "Consideration
Shares"). The Consideration Shares shall be "restricted securities" under the
Securities Act and  the certificate evidencing same shall bear the following
restrictive legend:




The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act") and are "restricted securities" as that term
is defined in Rule 144 under the Act.  The shares may not be offered for sale,
sold or otherwise transferred except pursuant to an effective registration
statement under the Act, or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Company.




(d)

Buyer’s convertible  promissory note (“Buyer’s Note”) in the

Principal amount of One Million Dollars, substantially in the form of Exhibit
3.2(d) hereto.  Buyer’s Note shall provide that the principal amount shall
accrue interest at the rate of 4.5% per annum, payable quarterly; and the entire
principal balance shall be due and payable in full on the tenth anniversary
following the Closing Date. The principal balance of the Buyer’s Note shall be
convertible , at the option of the Seller, into shares of Buyer’s common stock
at a conversion price of $1.00 per share, subject to adjustment under certain
circumstances. Notwithstanding the foregoing, there shall remain outstanding and
unconverted so much of the principal amount of the Buyer’s Note to permit the
Purchase Price Adjustment provided for in Year 1 and Year 2 as defined in
Section 3.4 below.




(e)

The balance of the Purchase Price,  if any, shall be payable by Buyer, together
with interest at the rate of eight percent (8%) per annum, in twelve equal
monthly installments beginning the first day of the second month following the
Closing Date.







3.3

The entire Purchase Price to be paid by Buyer to Seller for the Assets shall be
paid as follows:




(a)

The Earnest Money of $100,000 heretofore been paid by Buyer shall be released
from Escrow and paid to Seller;








8




--------------------------------------------------------------------------------










(b)

The balance of $2,000,000 shall be payable by Buyer to Seller in cash or
certified funds ;




(c)

The Assumed Liabilities shall be paid by Buyer in the ordinary course of
business.




(d)

The Consideration Shares shall be issued and delivered to Seller at Closing.

 

(e)

Buyer’s Note shall be delivered to Seller at Closing.




(f)

The balance of the Purchase Price shall be payable in twelve equal monthly in

twelve equal monthly installments following the Closing Date.




3.4

Purchase Price EDITDA Adjustment.      Seller agrees that the Purchase Price
shall be subject to adjustment based upon the Seller’s stand-alone Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) for each of the
two 12 month periods immediately following the Closing Date in accordance with
the provisions of this Section 3.4.  Within 90 days following the conclusion of
each 12 month period following the Closing Date (“Year 1” and “Year 2”
respectively), the Buyer’s  principal independent accountant shall determine the
Seller’s EBITDA for that period, which determination shall be binding upon the
Seller and the Buyer. The determination of Seller’s EBITDA shall be made in
accordance with generally accepted accounting principles consistently applied
(“GAAP”) and shall contain all adjustments necessary,  in the opinion of the
Buyer’s independent accountants, to present fairly the results of operations of
the Seller as a stand-alone business for the respective period. In the event
that Seller’s Year 1 EBITDA is determined to have been less than $850,000 (the
“Year 1 Deficiency”), then the Purchase Price shall  be reduced by the full
amount of the Year 1 Deficiency, not to exceed $250,000.  In the event that
Seller’s Year 2 EBITDA is determined to have been less than $900,000 (the “Year
2 Deficiency”), then the Purchase Price shall  be reduced by the full amount of
the Year 2 Deficiency, not to exceed $250,000.  The full amount of the Purchase
Price Adjustment provided for in this Section 3.4, (not to exceed $500,000)
shall be offset against the balance due to Seller under the Buyer’s Note
provided for in this Agreement.




3.5    Buyer shall have the right to offset against Buyer’s liability to Seller
under Buyer’s Note any obligation or liability of Seller under this Agreement.
 In the event of any claim for indemnification by Buyer against Seller under
this Agreement, an amount equal to the amount of the indemnity claim or the
amount of working capital deficiency of Seller as of the Effective Date shall be
credited against the principal balance of the Buyer’s Note.




3.6     In the event that this Agreement is terminated by either party due to
(i) the failure of a condition precedent in favor of such party, (except the
Financing Condition) (ii) the breach by Seller, which breach remains uncured
after thirty (30) days’ written notice, or (iii) by mutual agreement of the
parties, then and in such event, the Earnest Money shall be returned to the
Buyer, without deduction or interest.  In the event this Agreement is terminated
due to the breach by Buyer, or due to the failure of the Financing Condition in
favor of Buyer, Seller shall be entitled to retain the Earnest Money, in full,
as payment of liquidated damages.











9




--------------------------------------------------------------------------------







3.7

Registration Rights




(a)

As soon as practicable following the Closing Date,  the Company shall cause to
be prepared and filed with the SEC a Registration Statement on any applicable
form registering for resale by the Seller an aggregate of 750,000 shares of
common stock ("Registration Statement" and "Registrable Securities,"
respectively). The Registrable Securities shall consist of (i) the 250,000
Consideration Shares and (ii) 500,000 shares issuable upon conversion of the
Buyer’s Note. .




(b)

In connection with the preparation and filing of the Registration Statement, the
 Company agrees to (i) use its best efforts to cause such Registration Statement
to be declared effective; (ii) prepare and file with the SEC such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement effective until the earlier of (A) the date that none of
the Registrable Securities are or may become issued and outstanding, (B) the
date that all of the Registrable Securities have been sold pursuant to the
Registration Statement, (C) the date the holders thereof receive an opinion of
counsel to the Company, which counsel shall be reasonably acceptable to the
Holder, that the Registrable Securities may be sold under the provisions of Rule
144 without limitation as to volume, (D) all Registrable Securities have been
otherwise transferred to persons who may trade such shares without restriction
under the Securities Act, and the Company has delivered a new certificate or
other evidence of ownership for such securities not bearing a restrictive
legend, or (E) all Registrable Securities may be sold without any time, volume
or manner limitations pursuant to Rule 144(k) or any similar provision then in
effect under the Securities Act in the opinion of counsel to the Company, which
counsel shall be reasonably acceptable to the Holder (the “Effectiveness
Period”);  (iii) furnish to the Seller such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act of 1933, as amended (the "Act"), and such other documents as
Seller may reasonably request in order to facilitate the disposition of the
shares of Common Stock; and (iv) use its best efforts to register and qualify
the shares of Common Stock covered by such Registration Statement under such
other securities or Blue Sky laws of such jurisdictions as shall be identified
by Seller for the distribution of the securities covered by the Registration
Statement.




(c)

All expenses incurred in connection with the registration, offering, and
distribution of the Registrable Securities, including without limitation, all
fees and disbursements of legal counsel, accounting fees, printing, filing and
Blue Sky fees, shall be paid by the Company. All broker fees and commissions
payable in connection with Seller’s sale of Registrable Securities under the
Registration Statement shall  be paid by Seller.




(d)

To the extent permitted by law, Seller will indemnify and hold harmless the
Company, and its directors, officers, employees, agents and representatives, as
well as its controlling persons (within the meaning of the Act) against any
losses, claims, damages, liabilities, or expenses, including without limitation,
attorney's fees and disbursements, which arise out of or are based upon any
violation by Seller of the Act or under the Securities Exchange Act of 1934, or
any rule or regulation promulgated thereunder applicable to Seller, or arise out
of or are based upon any untrue statement or omission of Seller in the
Subscription Agreement between the Company and Seller, or arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or alleged untrue statement or
omission, or alleged omission was made in such Registration Statement in
reliance upon and in conformity with information furnished by Seller in writing,
expressly for use in connection with such Registration Statement.








10




--------------------------------------------------------------------------------










(e)

To the extent permitted by law, the Company will indemnify and hold harmless
Seller, including its officers, directors, employees, agents, and
representatives, against any losses, claims, damages, liabilities, or expenses,
including without limitation attorney's fees and disbursements, to which Seller
may become subject under the Act to the extent that such losses, claims, damages
or liabilities arise out of or are based upon any violation by the Company of
the Act or under the Securities Exchange Act of 1934, or any rule or regulation
promulgated thereunder applicable to the Company, or arise out of or are based
upon any untrue or alleged untrue statement of any material fact contained in
the Registration Statement, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or arise out of any
violation by the Company of any rule or regulation promulgated under the Act
applicable to the Company and relating to action or inaction required of the
Company in connection with such Registration Statement; provided, however, that
the indemnify agreement contained in this paragraph shall not apply to any loss,
damage or liability to the extent that same arises out of or is based upon an
untrue statement or omission made in connection with such Registration Statement
in reliance upon and in conformity with information furnished in writing
expressly for use in connection with such Registration Statement by Seller.




(f)

Seller undertakes to comply with all applicable laws governing the distribution
of securities in connection with Seller's sale of common stock of the Company
acquired pursuant to the exercise of this Warrant, including, without
limitation, Regulation M under the Securities Exchange Act of 1934, and to
notify the Company of any changes in Seller's plan of distribution, including
the determination of the public offering price and any dealer concession or
discount so that the Company can sticker or amend the Registration Statement as
the Company deems appropriate in its sole discretion.

(g)

In connection with each registration described in this Section 3.7,  Seller will
furnish to the Company in writing such information and representation letters
with respect to itself and the proposed distribution by it as reasonably shall
be necessary in order to assure compliance with federal and applicable state
securities laws.

(h)

Seller covenants and agrees that (i) for such period of time as Seller is an
“affiliate” of the Company within the meaning of Rule 501 (a) under the
Securities Act, all sales of shares of common stock of the Company for the
account of the Seller, including sales of Registrable Securities under the
Registration Statement, shall  not exceed the volume limitations set forth in
Rule 144(e)(1) under the Securities Act; and (ii) for such period of time as
Seller is not an affiliate of the Company, all sales of common stock of the
Company for the account of the Seller, including sales of Registrable Securities
under the Registration Statement, shall not exceed the greater of (A) the volume
limitations set forth in Rule 144(e)(1) or (B) 75,000 shares during any 90 day
period.

(i) If at any time or from time to time after the effective date of the
Registration Statement, the Company notifies the Holder in writing of the
existence of a Potential Material Event (as defined below), the Seller shall not
offer or sell any Securities or engage in any other transaction involving or
relating to Securities, from the time of the giving of notice with respect to a
Potential Material Event until such Seller receives written notice from the
Company that such Potential Material Event either has been disclosed to the
public or no longer constitutes a Potential Material Event.  If a Potential
Material Event shall occur prior to the date the Registration Statement is
filed, then the Company’s obligation to file the Registration Statement shall be
delayed without penalty.  The Company must give Seller notice in writing at
least two (2) Trading Days prior to the first day of the blackout period, if
lawful to do so.








11




--------------------------------------------------------------------------------










“Potential Material Event” means any of the following: (a) the possession by the
Company of material information that is not ripe for disclosure in a
registration statement, as determined in good faith by the Chief Executive
Officer or the Board of Directors of the Company or that disclosure of such
information in the Registration Statement would be detrimental to the business
and affairs of the Company; or (b) any material engagement or activity by the
Company which would, in the good faith determination of the Chief Executive
Officer or the Board of Directors of the Company, be adversely affected by
disclosure in a registration statement at such time, which determination shall
be accompanied by a good faith determination by the Chief Executive Officer or
the Board of Directors of the Company that the Registration Statement would be
materially misleading absent the inclusion of such information.




SECTION 4:  CLOSING




4.1

General Procedure.  At the closing of the sale and purchase of the Assets (the
“Closing”), each party shall deliver such documents, instruments and materials
as may be reasonably required in order to effectuate the intent and provisions
of this Agreement, and all such documents, instruments and materials shall be
satisfactory in form and substance to counsel for the other parties.




4.2

Time and Place.  The Closing shall take place within ten (10) business days
following the satisfaction or waiver of all conditions precedent set forth in
Sections 4.5 and 4.6 or on such later date and at such place and in such manner
as the Buyer and Seller may agree, (the “Closing Date”).




4.3

Effective Date of Closing.  Notwithstanding the actual time and place of
Closing, the parties stipulate and agree that the Effective Date of the sale and
purchase of the Assets shall be July 1, 2007.




4.4

Covenants Regarding Closing.  Buyer and Seller hereby covenant and agree that
they shall use reasonable efforts to (a) cause each of their respective Exhibits
to be prepared and exchanged with the other party, and its legal counsel, within
ten (10) business days following the execution of this Agreement, except to the
extent the express terms of this Agreement provide for a different time period
for such delivery to be accomplished, (b) cause all of their respective
representations and warranties set forth in this Agreement, and Exhibits hereto,
to be true on and as of the Closing, (c) cause all of their respective
obligations that are to be fulfilled on or prior to the Closing to be so
fulfilled, (d) cause all conditions to the Closing set forth in this Agreement
to be satisfied on or prior to the Closing, and (e) deliver to each other at the
Closing the certificates, updated lists, notices, consents, authorizations,
approvals, agreements, transfer documents, receipts and amendments contemplated
hereby (with such additions or exceptions to such items as are necessary to make
the statements set forth in such items accurate and acceptable, provided that if
any such additions or exceptions cause any of the conditions to a party’s
obligations hereunder as set forth hereinbelow not to be fulfilled, such
additions and exceptions shall in no way limit the rights of the other party
hereunder to terminate this Agreement or refuse to consummate the transactions
contemplated hereby).











12




--------------------------------------------------------------------------------







4.5

Conditions to Obligation of Buyer.  The obligation of Buyer to complete the
purchase of the Assets on the Closing Date on the terms set forth in this
Agreement is, at the option of Buyer, subject to the satisfaction or waiver by
Buyer of each of the following conditions:




(a)

Accuracy of Representations and Warranties.  The representations and warranties
made by Seller in this Agreement shall be correct in all material respects on
and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on the Closing Date.




(b)

Compliance with Covenants.  All covenants which Seller is required to perform or
comply with on or before the Closing Date shall have been fully complied with or
performed in all material respects.




(c)

Company Approval.  The members and managers of the Seller shall have approved
and ratified, if necessary, this Agreement and shall, if necessary, have
authorized the appropriate officers of the Seller to execute the same and fully
perform its terms.




(d)

Consents and Approvals.  To the extent that any material lease, mortgage, deed
of trust, contract or agreement to which Seller is a party shall require the
consent of any person to the purchase and sale of the Assets or any other
transaction provided for herein, such consent shall have been obtained;
provided, however, that the Seller shall not make, as a condition for the
obtaining of any such consent, any agreements or undertakings not approved in
writing by Buyer to the extent that such condition otherwise has an effect on
Buyer.  




(e)

No Governmental Actions.  No action or proceeding before any Governmental
Authority shall have been instituted or threatened to restrain or prohibit the
transactions contemplated by this Agreement, and the Buyer and Seller shall have
delivered to each other certificates dated as of the Closing and executed by
such parties, stating that to their Best Knowledge, no such items exist.  No
Governmental Authority shall have taken any other action as a result of which
the management of Buyer, in its sole discretion, reasonably deems it inadvisable
to proceed with the transactions contemplated by this Agreement.




(f)

Review and Due Diligence.  Buyer, and its investment bankers, legal counsel
and/or auditors shall have had an opportunity to complete, and shall have
completed, a satisfactory due diligence investigation of Seller together with a
satisfactory review of Seller’s legal status and title to its properties.




(g)

Deliverables and Other Documents.  Seller shall have delivered or caused to be
delivered all other documents, agreements, resolutions, certificates or
declarations provided for in this Agreement or as Buyer or its attorneys may
have reasonably requested.




(h)

No Material Adverse Change.  No material adverse change in the Business,
property or Assets of the Seller shall have occurred, and no loss or damage to
any of the Assets, whether or not covered by insurance, with respect to the
Seller has occurred, and the Seller shall have delivered to the Buyer a
certificate dated as of the Closing Date and executed by the Seller to all such
effects.











13




--------------------------------------------------------------------------------







(i)

Business Lease.  Buyer shall have obtained an assignment of the Lease or a new
Lease covering the Premises upon terms satisfactory to Buyer. Notwithstanding
the foregoing, while Seller shall use commercially reasonable, good efforts to
attempt to have the Lease assigned or, at Buyer’s option attempt to  obtain a
new Lease for the Premises, it shall not be a default of Seller  hereunder if
Seller, after the exercise of such efforts shall have failed to obtain such
assignment or new lease.




(j)

Liquor License.  There shall have been issued to the Buyer a Temporary Permit by
the Local Liquor Licensing Authority with respect to the transfer of Seller’s
liquor license for the operation of the Business.  Buyer shall file its
completed application for a Temporary Permit and change of ownership of the
subject liquor licenses as soon as practicable after the date of execution of
this Agreement and shall diligently prosecute the approval of such application
for transfer of ownership from all appropriate authorities.  




(k)

Regulatory Approvals.  To the extent necessary to consummate the purchase and
sale of the Assets, Buyer shall have obtained all necessary regulatory approvals
including, without limitation, the approval of the Colorado Division of Gaming
and the approval of other state and local authorities, and shall otherwise have
obtained all licenses and permits necessary to conduct the operations of the
Business, including operations as a casino and the sale of alcoholic beverages.




(l)

Equipment Leases.  Buyer shall have obtained assignments of leases or new
equipment leases or other arrangements covering the equipment currently being
used by the Business and described in Section 2.3 above.




(m)

No Adverse Information.  The investigations with respect to the Business and the
Assets performed by Buyer’s professional advisors and other representatives
shall not have revealed any information concerning the Business or the Assets
that has not been made known to the Buyer, in writing prior to the date of this
Agreement and that, in the opinion of such party and its advisors, materially
and adversely affects the Business or the Assets or the viability of the
transaction contemplated by this Agreement.




(n)

No Regulatory Changes.  There shall have occurred no changes in the laws, rules
and regulations governing the operation of the Business which, either singularly
or in the aggregate, in the opinion of Buyer materially and adversely impact the
Business, its operations and future prospects.




(o)

Liens.  Seller shall have delivered to Buyer a reasonably current lien and
judgment search from the State of Colorado and Gilpin County confirming the
absence of any judicial liens, security interests, tax liens and similar such
liens affecting the Assets.  Each and every lien or encumbrance of any nature,
if any, relating to the Assets shall have been terminated and released, and
proof thereof delivered to the other.  




(p)

Financial Statements.  Prior to Closing, Seller shall have delivered to Buyer
the Sellers Financial Statements and Pro Forma Financial Information in
accordance with Section 2.11.  




(q)

Financing Condition.  It shall be a condition precedent to the obligation of
Buyer to consummate the transactions provided for in this Agreement that the
Equity Offering and Debt Financing shall have been completed upon terms
satisfactory to Buyer.  Should this Agreement








14




--------------------------------------------------------------------------------







terminate due to the failure of the Financing Condition contained in this
Section 4.5(q), Seller’s sole remedy shall be the retention of the Earnest Money
provided for in Sections 3.1 and 3.4 herein.




(r)

Update of Contracts.  The parties hereto shall have delivered to each other an
accurate list, as of the Closing Date, showing (i) all agreements, contracts and
commitments of the type listed on Exhibit 5.20 entered into since the date of
this Agreement; and (ii) all other agreements, contracts and commitments related
to the Business or the Assets of the respective parties entered into since the
date of this Agreement, together with true, complete and accurate copies of all
such documents (the “New Contracts”).  Each party shall have had the opportunity
to review and approve the New Contracts of the other, and any of the parties
shall have the right to delay the Closing for up to ten (10) days if it, in its
sole discretion, deems such delay necessary to enable it to adequately review
the New Contracts.




(s)

Approval of Counsel.  All actions, proceedings, instruments and documents
required or incidental to carry out this Agreement, including all schedules and
exhibits thereto, and all other related legal matters shall have been approved
by Peter Lutz, Esq., Harris Beach PLLC, counsel to Seller and Clifford L.
Neuman, P.C., counsel to Buyer.




(t)

Ordinary Course of Business.  During the period from the date of this Agreement
until the Closing Date, Seller shall have carried on its Business in the
ordinary and usual course, and shall have delivered to Buyer a certificate to
that effect.




(u)

Seller’s Accounts Payable.

Seller shall have paid, or made arrangements to pay satisfactory to Buyer, all
of Seller’s accounts and trade payables, except for the Assumed Liabilities.




4.6

Conditions to Obligation of Seller.  The obligations of Seller to complete the
sale of the Assets on the Closing Date on the terms set forth in this Agreement
is, at the option of Seller subject to the satisfaction or waiver by Seller of
each of the following conditions:




(a)

Corporate Approvals.  The Member(s), if necessary, and Manager(s) of Seller, by
majority vote, as well as the Board of Directors and Shareholders, if necessary,
of Buyer shall each have approved and ratified this Agreement and shall have
authorized the appropriate parties to execute same and fully perform its terms.




(b)

Consents and Approvals.  To the extent that any material lease, mortgage, deed
of trust, contract or agreement to which Seller is a party shall require the
consent of any person to the purchase and sale of Assets or any other
transaction provided for herein, such consent shall have been obtained;
provided, however, that Seller shall not make, as a condition for the obtaining
of any such consent, any agreements or undertakings not approved in writing by
Buyer to the extent that such condition otherwise has an effect on the Seller or
Buyer.




(c)

Business Lease.  Seller shall have obtained an assumption of the Lease or a new
Lease covering the Premises upon terms satisfactory to Seller.




(d)

No Governmental Actions.  No action or proceeding before any Governmental
Authority shall have been instituted or threatened to restrain or prohibit the
transactions contemplated by this Agreement, and Buyer and Seller shall have
delivered to each other certificates dated as of the Closing and executed by
such parties, stating that to their Best








15




--------------------------------------------------------------------------------







Knowledge, no such items exist.  No Governmental Authority shall have taken any
other action as a result of which the Seller, in its sole discretion, reasonably
deems it inadvisable to proceed with the transactions contemplated by this
Agreement.




(e)

Review and Due Diligence.  Seller, and its investment bankers, legal counsel
and/or auditors shall have had an opportunity to complete, and shall have
completed, a satisfactory due diligence investigation of Buyer together with a
satisfactory review of Buyer’s legal status and title to its properties.




(f)

Compliance with Covenants.  All covenants that Seller is required to perform or
comply with on or before the Closing Date shall have been fully complied with or
performed in all material respects.




(g)

Update of Contracts.  The parties hereto shall have delivered to each other an
accurate list, as of the Closing Date, showing (i) all agreements, contracts and
commitments of the type listed on Exhibit 5.20 entered into since the date of
this Agreement; and (ii) all other agreements, contracts and commitments related
to the Business or the Assets of the respective parties entered into since the
date of this Agreement, together with true, complete and accurate copies of all
such documents (the “New Contracts”).  Each party shall have had the opportunity
to review and approve the New Contracts of the other, and any of the parties
shall have the right to delay the Closing for up to ten (10) days if it, in its
sole discretion, deems such delay necessary to enable it to adequately review
the New Contracts.




(h)

No Material Adverse Change.  No material adverse change in the Business,
property or Assets of the Seller shall have occurred, and no loss or damage to
any of the Assets, whether or not covered by insurance, with respect to the
Seller has occurred, and the Seller shall have delivered to the Buyer a
certificate dated as of the Closing Date and executed by the Seller to all such
effects.




(i)

Approval of Counsel.  All actions, proceedings, instruments and documents
required or incidental to carry out this Agreement, including all schedules and
exhibits thereto, and all other related legal matters shall have been approved
by Peter Lutz, Esq., Harris Beach PLLC, counsel to Seller and Clifford L.
Neuman, P.C., counsel to Buyer.




(j)

Ordinary Course of Business.  During the period from the date of this Agreement
until the Closing Date, Buyer shall have carried on its business in the ordinary
and usual course, and shall have delivered to Seller a certificate to that
effect.




(k)

Regulatory Approvals.  To the extent necessary to consummate the purchase and
sale of the Assets, Seller shall have obtained all necessary regulatory
approvals including, without limitation, the approval of the Colorado Division
of Gaming and the approval of other state and local authorities, and shall
otherwise have obtained all licenses and permits necessary to conduct the
operations of the Business, including operations as a casino and the sale of
alcoholic beverages.




(l)

Deliverables and Other Documents.  The Buyer shall have delivered or caused to
be delivered all other documents, agreements, resolutions, certificates or
declarations required by this Agreement or as Seller or its attorneys may have
reasonably requested.











16




--------------------------------------------------------------------------------







4.7

Specific Items to be Delivered at the Closing.  The parties shall deliver the
following items to the appropriate party at the Closing of the transactions
contemplated by this Agreement.




(a) To be delivered by Seller (in duplicate original):




(i)

Bills of Sale, assignments and other documents of conveyance transferring to
Buyer the Assets with general warranty of title;




(ii)

Copy of corporate resolutions, certified by Seller’s Managing Member,
authorizing the execution of this Agreement, and the consummation by Seller of
the transactions contemplated by this Agreement;




(iii)

A certificate of the Managing Member(s) stating that the representations and
warranties of Seller set forth in this Agreement are true and correct.  Said
certificate shall further verify and affirm that all consents or waivers, if
any, which may be necessary to execute and deliver this Agreement have been
obtained and are in full force and effect;




(iv)

Assignment of Trademarks/Servicemarks and Registrations thereof;




(v)

Assignment and Assumption Agreement (covering the Lease) if Lease is to be
assigned;




(vi)

A certificate dated as of the Closing Date, signed by the Managing Member,
certifying that all conditions precedent set forth in this Agreement to the
obligations of Seller to close, have been fulfilled, and that no Event of
Default and that no event which, with the giving of Notice or the passage of
time, or both, would be an Event of Default has occurred as of such date;




(vii)

Assignment and Assumption Agreement (covering all other contracts assumed by
Buyer hereunder);




(viii)

Non-Competition Agreement.




(b) To be delivered by Buyer (in duplicate original):




(i)

Cash or certified funds payable to Seller in an amount to reimburse Seller for
prepaid personal property taxes, if any, paid by Seller with respect to the
Assets for the period after the Effective Date;




(ii)

Cash or certified funds payable to Seller in the amount of $2.1 million
including the Earnest Money, subject to adjustments, if any;




(iii)

The Consideration Shares;











17




--------------------------------------------------------------------------------







(iv)

Buyer’s Note;




(v)

Copy of corporate resolution certified by Buyer’s Secretary authorizing the
execution of this Agreement and the consummation by Buyer of the transactions
contemplated by this Agreement;




(vi)

A certificate of the Secretary stating that the representations and warranties
of Buyer set forth in this Agreement are true and correct.  Said certificate
shall further verify and affirm that all consents or waivers, if any, which may
be necessary to execute and deliver this Agreement have been obtained and are in
full force and effect;




(vii)

Assignment of Trademarks/Servicemarks and Registrations thereof;




(viii)

Assignment and Assumption Agreement (covering the Lease); and




(ix)

Assignment and Assumption Agreement (covering all other contracts assumed by
Buyer hereunder including the Assumed Liabilities).




4.8

Post-Closing Governance.  




(a)

Board of Directors.  Concurrently with the Closing, Dale Scutti shall be elected
to serve as a member of the Board of Directors of Global.  Upon his election,
the Board of Directors shall consist of Clifford L. Neuman, Pete Bloomquist and
Dale Scutti.




(b)

Executive Officers.  The Executive Officers of Global shall remain unchanged as
a result of the acquisition.




(c)

General Managers.  The General Managers of Doc Holliday and The Bull Durham
shall remain unchanged as a result of the acquisition.  The Board shall review
the Company’s general staffing requirements and make whatever changes the Board
may determine in the exercise of its judgment.







SECTION 5:  REPRESENTATIONS AND WARRANTIES OF SELLER




As a material inducement to Buyer to enter into this Agreement and with the
understanding and expectation that Buyer will be relying thereon in consummating
the purchase of the Assets contemplated hereunder, Seller hereby represents and
warrants as follows:




5.1

Organization and Standing.  Seller (hereafter the “Company” for the purposes of
this Section 5) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Colorado and has all
requisite power and authority to own its assets and properties and to carry on
its business as it is now being conducted.




5.2

Subsidiaries, etc.  The Company does not have any direct or indirect ownership
interest in any corporation, partnership, joint venture, association or other
business enterprise.











18




--------------------------------------------------------------------------------







5.3

Qualification.  The Company is qualified to engage in business in Colorado.
 There is no other jurisdiction wherein the character of the properties
presently owned by the Company or the nature of the activities presently
conducted by the Company makes necessary the qualification, licensing or
domestication of the Company as a foreign entity.




5.4

Company Authority.  Except as set forth on Exhibit 5.4 hereto, neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby nor compliance by the Company with any of the
provisions hereof will:




(a)

conflict with or result in a breach of any provision of its Articles of
Organization or Operating Agreement;




(b)

result in a default (or give rise to any right of termination, cancellation, or
acceleration) under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which either Company is a party, or by which any of the Assets may be bound
except for such default (or right of termination, cancellation, or acceleration)
as to which requisite waivers or consents shall either have been obtained by the
Company prior to the Closing Date or the obtaining of which shall have been
waived by the Buyer; or




(c)

violate any order, writ, injunction, decree or, to the Company’s Best Knowledge,
any statute, rule or regulation applicable to the Company or any of its
properties or assets.  No consent or approval by any Governmental Authority is
required in connection with the execution and delivery by the Company of this
Agreement or the consummation by the Company of the transactions contemplated
hereby.




5.5

Financial Statements.




(a)

Audited financial statements of the Company containing balance sheets as of
December 31, 2006 and statements of operations for years ended December 31, 2005
and 2006 are attached to this Agreement as Exhibit 5.5;




(b)

Such financial statements, together with and subject to the disclosures and
notes thereto, (i) are in accordance with the books and records of the Company;
(ii) present fairly and accurately the financial condition of the Company as of
the dates of the balance sheets; (iii) present fairly and accurately the results
of operations for the periods covered by such statements; (iv) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis; and (v) include all adjustments (consisting of only normal
recurring accruals) which are necessary for a fair presentation of the financial
condition of the Company, and of the results of operations of the Company for
the periods covered by such statements.




(c)

As of the date hereof, and as of Closing, the Company does not have any
liabilities or payables (absolute or contingent, known or unknown) except for
liabilities or payables set forth on the Company’s financial statements or
otherwise disclosed in writing to Buyer.




5.6

No Defaults.  Except as set forth on the attached Exhibit 5.6, each of the
leases, contracts, agreements and insurance policies to which the Company is a
party is in full force and effect as of the date hereof with no material
defaults existing thereunder.











19




--------------------------------------------------------------------------------







5.7

Financial Information.  In connection with the investigations undertaken by
Buyer, the Company has furnished certain financial information and data
including, without limitation, tax and accounting records, financial records,
statements, worksheets and other information requested by the Buyer.  The
Company represents and warrants that any and all such information furnished in
connection with the conduct of such investigations shall be true, accurate and
complete in all material respects and shall not contain any material
misstatements nor any material omissions of fact or information respecting the
financial condition or results of operations of the Business for the respective
periods covered by the information.




5.8

Taxes.  Except as set forth in Exhibit 5.8:




(a)  

The Company has filed (or has obtained extensions for filing) all income,
excise, sales, corporate franchise, property, payroll and other tax returns or
reports required to be filed by it, as of the date hereof by the United States
of America, any state or other political subdivision thereof or any foreign
country and has paid all Taxes or assessments relating to the time periods
covered by such returns or reports;




(b)

The Company has paid all tax liabilities imposed or assessed by any Governmental
Authority for all periods prior to the Closing Date for which such taxes have
become due and payable and has received no notice from any such Governmental
Authority of any deficiency or delinquency with respect to such obligation.  The
Company is not currently undergoing any audit conducted by any taxing authority
and have received no notice of audit covering any prior period for which taxes
have been paid or are or will be due and payable prior to the Closing Date.
 There are no present disputes as to taxes of any nature payable by the Company.




5.9

No Actions, Proceedings, etc.  Except as listed on the attached Exhibit 5.9,
there is no action or proceeding (whether or not purportedly on behalf of the
Company) pending or, to the Best Knowledge of the Company, threatened by or
against the Company which might result in any material adverse change in the
condition, financial or otherwise, of the Business or the Assets.  No order,
writ or injunction or decree has been issued by, or requested of any court or
governmental agency which does or may result in any material adverse change in
the Assets or in the financial condition or the Business.  Except for
liabilities referred to in attached Exhibit 5.9, the Company is not liable for
damages to any employee or former employee as a result of any violation of any
state, federal or foreign laws directly or indirectly relating to such employee
or former employee.




5.10

Post Balance Sheet Changes.  Except as set forth on the attached Exhibit 5.10,
since the date of the latest financial statements through the date of this
Agreement, the Company has not:  




(a) issued, bought, redeemed or entered into any agreements, commitments or
obligations to sell, buy or redeem any membership interests of the Company;




(b) incurred any obligation or liability (absolute or contingent), other than
current liabilities incurred, and obligations under contracts entered into, in
the ordinary course of business;




(c) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities incurred in
the ordinary course of business;











20




--------------------------------------------------------------------------------







(d) mortgaged, pledged or subjected to lien charges, or other encumbrance any of
the Assets, other than the lien of current or real property taxes not yet due
and payable;




(e) waived any rights of substantial value, whether or not in the ordinary
course of business;




(f) suffered any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the Assets or the Business;




(g) made or suffered any amendment or termination of any material contract or
any agreement which adversely affects the Business;




(h) received notice or had knowledge of any labor trouble other than routine
grievance matters, none of which is material;




(i) increased the salaries or other compensation of any of its officers or
employees or made any increase in other benefits to which employees may be
entitled, other than employee salary increases made in the ordinary course of
business or reflected on Exhibit 5.10 attached hereto;




(j) sold, transferred or otherwise disposed of any of its assets, other than in
the ordinary course of business;




(k) declared or made any distribution or payments to any of its members,
officers or employees, other than wages and salaries made to employees in the
ordinary course of business;




(l) revalued any of the Assets; or




(m) entered into any transactions not in the ordinary course of business.




5.11

No Breaches.  The Company is not in violation of, and the consummation of the
transactions contemplated hereby do not and will not result in any material
breach of, any of the terms or conditions of any mortgage, bond, indenture,
agreement, contract, license or other instrument or obligation to which the
Company is a party or by which the Assets are bound; nor will the consummation
of the transactions contemplated hereby cause the Company to violate any
statute, regulation, judgment, writ, injunction or decree of any court, to the
Company’s Best Knowledge, threatened or entered in a proceeding or action in
which the Company is, was or may be bound or to which the Assets are subject.




5.12

Condition of the Company’s Assets.  Except as set forth on Exhibit 5.12, the
Assets are currently in good and usable condition and there are no defects or
other conditions which, in the aggregate, materially and adversely affect the
operation or values of the Assets.  Except as disclosed on the attached
Exhibit 5.12, no third party (including any officer or employee of the Company)
has any proprietary interest in any know-how or other intangible assets used by
the Company in the conduct of the Business.




5.13

Inventory.  Except as set forth on Exhibit 5.13, all of Seller's inventory is in
good condition and usable or salable in the ordinary course of business of the
Company, without discounts








21




--------------------------------------------------------------------------------







other than normal trade discounts regularly offered by the Company, for prompt
payment or quantity purchase.




5.14

Company Acts and Proceedings.  This Agreement has been duly authorized by all
necessary action on behalf of the Company, has been duly executed and delivered
by authorized officers of the Company, and is a valid and binding Agreement on
the part of the Company that is enforceable against the Company and the
Member(s) in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and to
judicial limitations on the enforcement of the remedy of specific performance
and other equitable remedies.




5.15

Registered Rights and Proprietary Information.




(a)

Exhibit 5.15 hereto contains a true and complete list of all service marks,
trademark and service mark registrations and applications, copyright, copyright
registrations and applications, grants of licenses and rights to the Company
with respect to the foregoing, both domestic and foreign, claimed by the Company
or used by the Company in the conduct of the business including, without
limitation, the name “Doc Holliday Casino” (collectively herein, “Registered
Rights”). Exhibit 5.15 hereto also contains a true and complete list of all and
every trade secret, know-how, process, formula, discovery, development,
research, design, technique, customer and supplier list, contracts, product
development plans, product development concepts, author contracts, marketing and
purchasing strategy, invention, and any other matter required for, incident to,
or related to the conduct of the Business (hereafter collectively the
“Proprietary Information”).  Except as described in Exhibit 5.15 hereto, the
Company is not obligated or under any liability whatever to make any payments by
way of royalties, fees or otherwise to any owner or licensor of, or other
claimant to, any Registered Right or Proprietary Information with respect to the
use thereof in the conduct of the Business.




(b)

Except as described in Exhibit 5.15 hereto, to the Company’s Best Knowledge
after reasonable inquiry, the Company owns and has the unrestricted right to use
the Registered Rights and Proprietary Information required for or incident to
the conduct of the Business free and clear of any right, title, interest, equity
or claim of others.  Except as described in Exhibit 5.15 hereto, the Company has
taken all necessary steps (including without limitation entering into
appropriate confidentiality, assignment of rights and non-competition agreements
with all officers, employees and consultants of the Company and others with
access to or knowledge of the Proprietary Information) to safeguard and maintain
the secrecy and confidentiality of, and its proprietary rights in, the
Proprietary Information and all related documentation and intellectual property
rights therein necessary for the conduct of the Business.  




(c)

Except as described in Exhibit 5.15 hereto, the Company has not sold,
transferred, assigned, licensed or subjected to any right, lien, encumbrance or
claim of others, any Proprietary Information, including without limitation any
Registered Right, or any interest therein, related to or required for the
conduct of the Business.  Exhibit 5.15 contains a true and complete list and
description of all licenses of Proprietary Information granted to the Company by
others or to others by the Company.  Except as described in Exhibit 5.15 hereto,
to the Best Knowledge of the Company, there are no claims or demands of any
person pertaining to, or any proceedings that are pending or threatened, which
challenge the rights of the Company in respect of any Proprietary Information
used in the conduct of the Business.  











22




--------------------------------------------------------------------------------







(d)

Except as described in Exhibit 5.15 hereto, the Company owns and on the Closing
Date shall own, have, and hold, exclusively all right, title and interest in the
Registered Rights, free and clear of all liens, encumbrances, restrictions,
claims and equities of any kind whatsoever, has and shall have the exclusive
right to use, sell, license or dispose of, and has and shall have the exclusive
right to bring action for the infringement of the Registered Rights and the
Proprietary Information.  To the Best Knowledge of the Company, the marketing,
promotion, distribution or sale by the Company of any products or services
subject to the Registered Rights in the conduct of the Business or making use of
Proprietary Information in the conduct of the Business shall not constitute an
infringement, misappropriation or violation of any other party’s patent,
copyright, trademark, service mark or other proprietary rights or a violation of
any license or agreement by the Company.  Except as described in Exhibit 5.15
hereto, to the Best Knowledge of the Company no facts or circumstances exist
that could result in the invalidation of any of the Registered Rights.




5.16

Changes in Suppliers and Customers.  Except as disclosed on Exhibit 5.16, the
Company is not aware of any fact which indicates that any of the suppliers
supplying products, services, components or materials to the Business intends to
cease selling such products or providing such services to the Business nor is
the Company aware of any fact which indicates that any major customer of the
Business intends to terminate its business relations with the Company.




5.17

No Liens or Encumbrances.  The Company has good and marketable title to all of
the Assets employed in the operations of the Business, free of any mortgages,
security interests, pledges, easements or encumbrances of any kind whatsoever.




5.18

Employee Matters.  Exhibit 5.18 contains a true and complete list of all
employees of the Business and the current annual rate of pay of each.  Except as
specifically described on Exhibit 5.18, the Company has no employee benefit
plans (including, but not limited to, pension plans and health or welfare
plans), arrangements or understandings, whether formal or informal.  The Company
does not now and has never contributed to a “multi-employer plan” as defined in
Section 400(a)(3) of the Employee Retirement Income Security Act (“ERISA”).  The
Company has complied with all applicable provisions of ERISA and all rules and
regulations promulgated thereunder, and neither the Company nor any trustee,
administrator, fiduciary, agent or employee thereof has at any time been
involved in a transaction that would constitute a “prohibited transaction”
within the meaning of Section 406 of ERISA as to any covered plan of the
Company.  The Company is not a party to any collective bargaining or other union
agreement.  The Company has not, within the past five (5) years, had or been
threatened with, any union activities, work stoppages or other labor trouble
with respect to its employees which had or might have had a material adverse
effect on the Business or the Assets.




5.19

Legal Proceedings and Compliance with Law.  Except as set forth in Exhibit 5.19,
there is no legal, administrative, arbitration or other proceeding or
governmental investigation pending or, to the Best Knowledge of the Company,
threatened (including those relating to the health, safety, employment of labor,
or protection of the environment) pertaining to the Company which might result
in the aggregate in money damages payable by the Company in excess of insurance
coverage or which might result in a permanent injunction against the Company.
 Except as set forth in Exhibit 5.19, the Company has substantially complied
with, and is not in default in any respect under any laws, ordinances,
requirements, regulations, or orders applicable to the Business, the violation
of which might materially and adversely affect it.  Except as set forth in such
Exhibit, the Company is not a party to any agreement or instrument, nor is it
subject to any charter or other








23




--------------------------------------------------------------------------------







corporate restriction or any judgment, order, writ, injunction, decree, rule,
regulation, code or ordinance which materially and adversely affects the
Business or the Assets.




5.20

Contract Schedules.  Attached as Exhibit 5.20 hereto is an accurate list and
summary description of the following:




(a)

All contracts, leases, agreements, covenants, licenses, instruments or
commitments of the Company pertaining to the Business calling for the payment of
$5,000 or more or which is otherwise material to the Business, including,
without limitation, the following:




(i)

Executory contracts for the sale of products by the Business;




(ii)

Executory contracts for the purchase, sale or lease of any assets for the
Business;




(iii)

Management or consulting contracts for the Business;




(iv)

Patent, trademark and copyright applications, registrations or licenses, and
know-how, intellectual property and trade secret agreements or other licenses of
the Business;




(v)

Note agreements, loan and security agreements, indentures, financing statements
and the like relating to the Business, other than those entered into and
executed in the ordinary course of business;




(vi)

Any other contracts of the Business entered into outside of the ordinary course
of business.




(b)

There are no labor contracts, employment agreements and collective bargaining
agreements related to the Company.




(c)

All instruments evidencing any liens or security interest encumbering any of the
Assets.




(d)

There are no obligations of the Company under any profit sharing, pension, stock
option, severance pay, retirement, bonus, deferred compensation, group life and
health insurance or other employee benefit plans, agreements, arrangements or
commitments of any nature whatsoever, whether or not legally binding, and there
are no agreements with any present or former officer or member of the Company
save and except for those obligations set forth this Agreement.




(e)

Any and all documents, instruments and other writings not listed in any other
schedule hereto which are material to the operation of the Business.




Except as set forth in Exhibit 5.20, all of such contracts, agreements, leases,
licenses, plans, arrangements and commitments and all other such items set forth
above are valid, binding and in full force and effect in accordance with their
terms and conditions, and there is no existing default thereunder or breach
thereof by the Company, or by any party to such contracts, or any conditions
which, with the passage of time or the giving of notice or both, might
constitute such a default by the Company or by any other party to the contracts.








24




--------------------------------------------------------------------------------







5.21

Labor Matters.  There are no strikes, slowdowns, stoppages, organizational
efforts, discrimination charges or other labor disputes pending or, to the Best
Knowledge of Member, threatened against the Company.




5.22

Insurance.  The Company maintains in full force and effect insurance coverage on
the Assets in such amounts and against such risks and losses as set forth in
Exhibit 5.22.




5.23

Environmental.  Except as disclosed on Exhibit 5.23, and except for normal
office and consumer products utilized in the ordinary course of business, the
conduct and operation of the Business have not and do not:




(a)

Involve or require the storage, disposal, generation, manufacture, refinement,
transportation, production or treatment of Hazardous Substances (as defined
below);




(b)

Resulted in any spill, discharge, leak, emission, injection, escape, dumping, or
release of any kind onto the Premises, or into the environment surrounding the
Premises, of any Hazardous Substances; or




(c)

Involve or require the treatment, collection, storage or disposal of any refuse
or objectionable wastes so as to require a permit or approval from the United
States Environmental Protection Agency, or otherwise subject to the regulation
of the United States Environmental Protection Agency or any state regulatory
agency.




The Company represents and warrants that:




(d)

to the Best Knowledge of the Company, the real property (or the subsurface soil
and the ground water thereunder) leased by the Company under the Lease (the
“Property”) does not contain any Hazardous Substance or have underneath it any
underground fuel or liquid storage tanks;




(e)

to the Best Knowledge of the Company, there has been no generation,
transportation, storage, treatment or disposal of any Hazardous Substance on or
beneath the Property during the term of the Lease;




(f)

The Company is not aware of any pending or threatened litigation or proceedings
before any court or administrative agency in which any person alleges, or
threatens to allege, the presence, release, threat of release, placement on or
in the Property, or the generation, transportation, storage, treatment or
disposal at the Property, of any Hazardous Substance;




(g)

The Company has not received any notice and has no knowledge that any
Governmental Authority or any employee or agent thereof has determined or
alleged, or is investigating the possibility, that there is or has been any
presence, release, threat of release, placement on or in the Property, or any
generation, transportation, storage, treatment or disposal at the Property, of
any Hazardous Substance;




(h)

To the Company’s Best Knowledge, there have been no communications or agreements
with any Governmental Authority or agency (federal, state or local) or any
private person or entity (including, without limitation, any prior owner of the
Property and any present or former occupant or tenant of the Property) relating
in any way to the presence, release, threat of release,








25




--------------------------------------------------------------------------------







placement on or in the Property, or any generation, transportation, storage,
treatment or disposal at the Property, of any Hazardous Substance.  The Company
further agrees and covenants that it will not store or deposit on, otherwise
release or bring onto or beneath, the Property any Hazardous Substance prior to
the Closing Date; and




(i)

There is no litigation, proceeding, citizen’s suit or governmental or other
investigation pending, or, to the Company’s Best Knowledge, threatened, against
the Company, and the Company knows of no facts or circumstances which might give
rise to any future litigation, proceeding, citizen’s suit or governmental or
other investigation, which relate to the Company’s compliance with environmental
laws, regulations, rules, guidelines and ordinances.




For purposes of this Section 5.23, “Hazardous Substance” shall mean and include
(1) a hazardous substance as defined in 42 U.S.C. Section 9601(14), the
Regulations at 40 C.F.R. Part 302, (2) any substance regulated under the
Emergency Planning and Community Right to Know Act (including without limitation
any extremely hazardous substances listed at 40 C.F.R. Part 355 and any toxic
chemical listed at 40 C.F.R. Part 372), (3) hazardous wastes and hazardous
substances as specified under any Colorado state or local Governmental
Requirement governing water pollution, groundwater protection, air pollution,
solid wastes, hazardous wastes, spills and other releases of toxic or hazardous
substances, transportation of hazardous substances, materials and wastes and
occupational or employee health and safety, and (4) any other material, gas or
substance known to be toxic or hazardous (including, without limitation, any
radioactive substance, methane gas, volatile hydrocarbon, industrial solvent,
and asbestos) or which could cause a material detriment to, or materially impair
the beneficial use of the Property, or constitute a material health, safety or
environmental risk to any person exposed thereto or in contact therewith.  For
purposes of this Section 5.23, “Hazardous Substance” shall not mean and shall
not include the following, to the extent used normally and required for everyday
uses or normal housekeeping or maintenance:  (A) fuel oil and natural gas for
heating, (B) lubricating, cleaning, coolant and other compounds customarily used
in building maintenance, (C) materials routinely used in the day-to-day
operations of an office, such as copier toner, (D) consumer products,
(E) material reasonably necessary and customarily used in construction and
repair of an office project, and (F) fertilizers, pesticides and herbicides
commonly used for routine office landscaping.




5.24

Absence of Questionable Payments.  To the best knowledge of Seller, neither the
Seller, nor any member, manager, officer, agent, employee or other person acting
on its behalf has (i) used any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, or made any unlawful
expenditures relating to political activity to government officials or others or
established or maintained any unlawful or unrecorded funds in violation of
Section 30A of the Exchange Act or any other applicable foreign, federal or
state law; or (ii) accepted or received any unlawful contributions, payments,
expenditures or gifts.




5.25

Obligations and Liabilities.  All of the Assets to be transferred and conveyed
to Buyer pursuant to this Agreement shall, on the Closing Date, be free and
clear of any claim, lien, encumbrance or any liability of the Company of
whatsoever kind or description.  Except as provided in this Agreement, under no
circumstance shall Buyer be liable or obligated to pay, discharge or otherwise
satisfy any indebtedness, liability or obligation of the Company, whether
incurred in connection with the operation of the Business or otherwise; and the
Company, for itself, successors and assigns, agrees to indemnity and hold
harmless Buyer, its successors and assigns, from any such liability or
obligation.








26




--------------------------------------------------------------------------------







5.26

Representation and Warranties.  The representations and warranties contained in
this Agreement shall be true on and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of the Closing Date.  Such representations and warranties shall survive the
Closing Date and shall remain operative in full force and effect for the period
of time set forth in Section 12.6 hereof regardless of any investigation at any
time made by or on behalf of Buyer and shall not be deemed merged in any
document or instruction so executed and/or delivered by Buyer or the Company.







SECTION 6:   REPRESENTATIONS AND WARRANTIES OF BUYER




6.1

Organization and Standing.  Global is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah and has all
requisite corporate power and authority to own its assets and properties and to
carry on its business as it is now being conducted.




6.2

Corporate Acts and Proceedings.  This Agreement has been duly authorized by all
necessary corporate action on behalf of Buyer, has been duly executed and
delivered by authorized officers of Buyer, and is a valid and binding Agreement
on the part of Buyer that is enforceable against Buyer in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, moratorium, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and to judicial limitations on the
enforcement of the remedy of specific performance and other equitable remedies.
 




6.3

Defaults; Consents.  Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby nor compliance by Buyer
with any of the provisions hereof will (a) conflict with or result in a breach
of any provision of its Articles of Incorporation or Bylaws; (b) result in a
default (or give rise to any right of termination, cancellation, or
acceleration) under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which Buyer is a party, except for such default (or right of termination,
cancellation, or acceleration) as to which requisite waivers or consents shall
either have been obtained by Buyer prior to the Closing Date or the obtaining of
which shall have been waived by Seller; or (c) violate any order, writ,
injunction, decree or, to Buyer’s Best Knowledge, any statute, rule or
regulation applicable to Buyer.  No consent or approval by any Governmental
Authority is required in connection with the execution and delivery by Buyer of
this Agreement or the consummation by Buyer of the transactions contemplated
hereby.




6.4

Taxes.  Except as set forth in Exhibit 6.4:




(a)

The Company has filed (or has obtained extensions for filing) all income,
excise, sales, corporate franchise, property, payroll and other tax returns or
reports required to be filed by it, as of the date hereof by the United States
of America, any state or other political subdivision thereof or any foreign
country and has paid all Taxes or assessments relating to the time periods
covered by such returns or reports;




(b)

The Company has paid all tax liabilities imposed or assessed by any Governmental
Authority for all periods prior to the Closing Date for which such taxes have
become due and payable and has received no notice from any such Governmental
Authority of any deficiency or delinquency with respect to such obligation.  The
Company is not currently undergoing any audit








27




--------------------------------------------------------------------------------







conducted by any taxing authority and have received no notice of audit covering
any prior period for which taxes have been paid or are or will be due and
payable prior to the Closing Date.  There are no present disputes as to taxes of
any nature payable by the Company.




6.5

No Actions, Proceedings, etc.  Except as listed on the attached Exhibit 6.5,
there is no action or proceeding (whether or not purportedly on behalf of the
Company) pending or, to the Best Knowledge of the Company, threatened by or
against the Company which might result in any material adverse change in the
condition, financial or otherwise, of the Business or the Assets.  No order,
writ or injunction or decree has been issued by, or requested of any court or
governmental agency which does or may result in any material adverse change in
the Assets or in the financial condition or the Business.  Except for
liabilities referred to in attached Exhibit 6.5, the Company is not liable for
damages to any employee or former employee as a result of any violation of any
state, federal or foreign laws directly or indirectly relating to such employee
or former employee.




6.6

Post Balance Sheet Changes.  Except as set forth on the attached Exhibit 6.6,
since the date of the latest financial statements through the date of this
Agreement, the Company has not:  




(a)

 issued, bought, redeemed or entered into any agreements, commitments or
obligations to sell, buy or redeem any membership interests of the Company;




(b)

 incurred any obligation or liability (absolute or contingent), other than
current liabilities incurred, and obligations under contracts entered into, in
the ordinary course of business;




(c)

 discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities incurred in
the ordinary course of business;




(d) 

mortgaged, pledged or subjected to lien charges, or other encumbrance any of the
Assets, other than the lien of current or real property taxes not yet due and
payable;




(e)

 waived any rights of substantial value, whether or not in the ordinary course
of business;




(f) 

suffered any damage, destruction or loss, whether or not covered by insurance,
materially and adversely affecting the Assets or the Business;




(g)

 made or suffered any amendment or termination of any material contract or any
agreement which adversely affects the Business;




(h)

 received notice or had knowledge of any labor trouble other than routine
grievance matters, none of which is material;




(i) 

increased the salaries or other compensation of any of its officers or employees
or made any increase in other benefits to which employees may be entitled, other
than employee salary increases made in the ordinary course of business or
reflected on Exhibit 6.6 attached hereto;











28




--------------------------------------------------------------------------------







(j) 

sold, transferred or otherwise disposed of any of its assets, other than in the
ordinary course of business;




(k) 

declared or made any distribution or payments to any of its members, officers or
employees, other than wages and salaries made to employees in the ordinary
course of business;




(l)

 revalued any of the Assets; or




(m)

 entered into any transactions not in the ordinary course of business.




6.7

No Breaches.  The Company is not in violation of, and the consummation of the
transactions contemplated hereby do not and will not result in any material
breach of, any of the terms or conditions of any mortgage, bond, indenture,
agreement, contract, license or other instrument or obligation to which the
Company is a party or by which the Assets are bound; nor will the consummation
of the transactions contemplated hereby cause the Company to violate any
statute, regulation, judgment, writ, injunction or decree of any court, to the
Company’s Best Knowledge, threatened or entered in a proceeding or action in
which the Company is, was or may be bound or to which the Assets are subject.




6.8

Condition of the Company’s Assets.  Except as set forth on Exhibit 6.8, the
Assets are currently in good and usable condition and there are no defects or
other conditions which, in the aggregate, materially and adversely affect the
operation or values of the Assets.  Except as disclosed on the attached
Exhibit 6.8, no third party (including any officer or employee of the Company)
has any proprietary interest in any know-how or other intangible assets used by
the Company in the conduct of the Business.




6.9

Inventory.  Except as set forth on Exhibit 6.9, all of Seller's inventory is in
good condition and usable or salable in the ordinary course of business of the
Company, without discounts other than normal trade discounts regularly offered
by the Company, for prompt payment or quantity purchase.




6.10

Company Acts and Proceedings.  This Agreement has been duly authorized by all
necessary action on behalf of the Company, has been duly executed and delivered
by authorized officers of the Company, and is a valid and binding Agreement on
the part of the Company that is enforceable against the Company and the
Member(s) in accordance with its terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and to
judicial limitations on the enforcement of the remedy of specific performance
and other equitable remedies.




6.11

Registered Rights and Proprietary Information.




(a)

Exhibit 6.11 hereto contains a true and complete list of all service marks,
trademark and service mark registrations and applications, copyright, copyright
registrations and applications, grants of licenses and rights to the Company
with respect to the foregoing, both domestic and foreign, claimed by the Company
or used by the Company in the conduct of the business (collectively herein,
“Registered Rights”). Exhibit 6.11 hereto also contains a true and complete list
of all and every trade secret, know-how, process, formula, discovery,
development, research, design, technique, customer and supplier list, contracts,
product development plans, product development concepts, author contracts,
marketing and purchasing strategy, invention, and any other








29




--------------------------------------------------------------------------------







matter required for, incident to, or related to the conduct of the Business
(hereafter collectively the “Proprietary Information”).  Except as described in
Exhibit 6.11 hereto, the Company is not obligated or under any liability
whatever to make any payments by way of royalties, fees or otherwise to any
owner or licensor of, or other claimant to, any Registered Right or Proprietary
Information with respect to the use thereof in the conduct of the Business.




(b)

Except as described in Exhibit 6.11 hereto, to the Company’s Best Knowledge
after reasonable inquiry, the Company owns and has the unrestricted right to use
the Registered Rights and Proprietary Information required for or incident to
the conduct of the Business free and clear of any right, title, interest, equity
or claim of others.  Except as described in Exhibit 6.11 hereto, the Company has
taken all necessary steps (including without limitation entering into
appropriate confidentiality, assignment of rights and non-competition agreements
with all officers, employees and consultants of the Company and others with
access to or knowledge of the Proprietary Information) to safeguard and maintain
the secrecy and confidentiality of, and its proprietary rights in, the
Proprietary Information and all related documentation and intellectual property
rights therein necessary for the conduct of the Business.  




(c)

Except as described in Exhibit 6.11 hereto, the Company has not sold,
transferred, assigned, licensed or subjected to any right, lien, encumbrance or
claim of others, any Proprietary Information, including without limitation any
Registered Right, or any interest therein, related to or required for the
conduct of the Business.  Exhibit 6.11 contains a true and complete list and
description of all licenses of Proprietary Information granted to the Company by
others or to others by the Company.  Except as described in Exhibit 6.11 hereto,
to the Best Knowledge of the Company, there are no claims or demands of any
person pertaining to, or any proceedings that are pending or threatened, which
challenge the rights of the Company in respect of any Proprietary Information
used in the conduct of the Business.  




(d)

Except as described in Exhibit 6.11 hereto, the Company owns and on the Closing
Date shall own, have, and hold, exclusively all right, title and interest in the
Registered Rights, free and clear of all liens, encumbrances, restrictions,
claims and equities of any kind whatsoever, has and shall have the exclusive
right to use, sell, license or dispose of, and has and shall have the exclusive
right to bring action for the infringement of the Registered Rights and the
Proprietary Information.  To the Best Knowledge of the Company, the marketing,
promotion, distribution or sale by the Company of any products or services
subject to the Registered Rights in the conduct of the Business or making use of
Proprietary Information in the conduct of the Business shall not constitute an
infringement, misappropriation or violation of any other party’s patent,
copyright, trademark, service mark or other proprietary rights or a violation of
any license or agreement by the Company.  Except as described in Exhibit 6.11
hereto, to the Best Knowledge of the Company no facts or circumstances exist
that could result in the invalidation of any of the Registered Rights.




6.12

Legal Proceedings and Compliance with Law.  Except as set forth in Exhibit 6.12,
there is no legal, administrative, arbitration or other proceeding or
governmental investigation pending or, to the Best Knowledge of the Company,
threatened (including those relating to the health, safety, employment of labor,
or protection of the environment) pertaining to the Company which might result
in the aggregate in money damages payable by the Company in excess of insurance
coverage or which might result in a permanent injunction against the Company.
 Except as set forth in Exhibit 6.12, the Company has substantially complied
with, and is not in default in any respect under any laws, ordinances,
requirements, regulations, or orders applicable to the Business,








30




--------------------------------------------------------------------------------







the violation of which might materially and adversely affect it.  Except as set
forth in such Exhibit, the Company is not a party to any agreement or
instrument, nor is it subject to any charter or other corporate restriction or
any judgment, order, writ, injunction, decree, rule, regulation, code or
ordinance which materially and adversely affects the Business or the Assets.




6.13

Absence of Questionable Payments.  To the best knowledge of Buyer, neither the
Buyer, nor any director, officer, agent, employee or other person acting on its
behalf has (i) used any corporate or other funds for unlawful contributions,
payments, gifts or entertainment, or made any unlawful expenditures relating to
political activity to government officials or others or established or
maintained any unlawful or unrecorded funds in violation of Section 30A of the
Exchange Act or any other applicable foreign, federal or state law; or (ii)
accepted or received any unlawful contributions, payments, expenditures or
gifts.




6.14

SEC Documents; Financial Statements.  The Common Stock of Global is registered
pursuant to Section 12(g) of the Exchange Act.  Seller has had the opportunity
to obtain on its behalf true and complete copies of the SEC Documents (except
for exhibits and incorporated documents).  Global has not provided to Seller any
information which, according to applicable law, rule or regulation, should have
been disclosed publicly by Global but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement.  




As of their respective dates, all of Global’s reports, statements and other
filings with the Commission (the "SEC Documents") complied in all material
respects with the requirements of the Act or the Exchange Act as the case may be
and the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such SEC
Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of Global included in the SEC Documents comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of Global as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).




6.15

Capitalization of the Corporation.  The authorized capital stock of Global
consists entirely of 50,000,000 shares of Common Stock having a par value of
$.05 per share, and 10,000,000 shares of Preferred Stock having a par value of
$.05 per share.  As of December 31, 2006, there were a total of 5,152,907 shares
of Common Stock issued and outstanding and 200,500 shares of Preferred Stock
issued and outstanding.  All outstanding shares of Global’s capital stock have
been validly issued, are fully paid and non-assessable, and are not subject to
pre-emptive rights.  The issuance of the shares of Global common stock to be
issued to the Sellers on the Closing Date in accordance with Sections 3.2 and
4.7 hereof have been duly approved by the Directors of Global and will, upon
their issuance, have been validly issued and will be fully paid and
non-assessable, free of any liens, encumbrances and claims of any kind and
nature except restrictions against transferability without compliance with
applicable federal and state securities laws.  Except as described in Global’s
SEC Documents or provided for in this Agreement, there are no equity securities
of Global authorized,








31




--------------------------------------------------------------------------------







issued or outstanding, and except as set forth in Global’s SEC Documents or on
Exhibit 6.15 hereto, there are no authorized, issued or outstanding
subscriptions, options, warrants, contracts, calls, commitments or other
purchase rights of any nature or character relating to any of Global’s capital
stock, equity securities, debt or other securities convertible into stock or
equity securities of Global.  As of the date of this Agreement, there are no
outstanding contractual obligations of Global to repurchase, redeem or otherwise
acquire any shares of capital stock of Global.  There are no voting trusts,
stockholder agreements or other voting arrangements to which the Corporation is
a party or, to the Best Knowledge of Global, to which any of the Global common
stockholders is a party or bound.




SECTION 7:  COVENANTS OF SELLER




7.1

Preservation of Business.  Until Closing, Seller shall use its best efforts to:




(a)

maintain the Assets in their present state of repair, order and condition,
reasonable wear and tear excepted;




(b)

preserve and protect the goodwill and advantageous relationships with its
customers and all other persons having business dealings with the Business;




(c)

preserve and maintain in force all licenses, permits, registrations, franchises,
patents, trademarks, trade names, trade secrets, service marks, copyrights,
bonds and other similar rights of Seller used by the Business; and




(d)

comply with all laws applicable to the conduct of the Business.




7.2

Ordinary Course.  Seller shall not:




(a)

sell, mortgage, pledge or encumber or agree to sell, mortgage, pledge or
encumber, any of the Assets, other than in the ordinary course of business;




(b)

incur any obligation (contingent or otherwise) or purchase, acquire, transfer,
or convey, any material assets or property or enter into any contract or
commitment that will adversely and materially affect the operation of the
Business, except in the ordinary course of business;




(c)

discuss, solicit, negotiate or enter into an agreement concerning any merger,
consolidation or sale of all or substantially all of the Assets except as
contemplated by this Agreement.




7.3

Access to Books and Records, Premises, etc.  From the date of this Agreement
through the Closing Date, Seller will grant Buyer and its authorized
representatives access to its books and records, premises, products, former
employees and customers and other parties with whom it has contractual relations
during reasonable business hours and in a manner not to disrupt or interfere
with its business relationships for purposes of enabling Buyer to fully
investigate the Business.




7.4

Compensation.  Seller shall not enter into or agree to enter into any employment
contract or agreement for consulting, professional, or other services which will
adversely and materially affect the operation of the Business prior to the
Closing Date.








32




--------------------------------------------------------------------------------







7.5

Taxes and Other Liabilities.  Seller will promptly pay and discharge before the
same become delinquent and before penalties accrue thereon, all lawful Taxes,
assessments and governmental charges or levies imposed upon any of the Assets,
and all of its other liabilities except to the extent that the same are being
contested in good faith and by appropriate proceedings in such manner as not to
cause any materially adverse affect upon the Assets or the loss of any right of
redemption from any sale thereunder, and Seller shall have set aside on its
financial statements delivered to Buyer, reserves (segregated to the extent
required by sound accounting principles) adequate with respect thereto;
provided, further, that Seller shall pay all such taxes, assessments, charges or
levies forthwith in excess of such reserves whenever final judgment is entered
thereon, or as the result of proceedings to foreclose any lien which attached as
security therefor, foreclosure on such lien appears imminent, unless a surety
bond or such other measure can be taken to prevent such foreclosure.




7.6

Negative Covenants.  Until Closing, except as contemplated by this Agreement or
disclosed in exhibits to this Agreement, from the date hereof until the Closing
Date, unless and until Buyer otherwise consents in writing, Seller will not
(a) change or alter the physical contents or character of the Assets so as to
materially affect the nature of the Business; (b) incur any obligations or
liabilities (absolute or contingent) other than current liabilities incurred and
obligations under contracts entered into in the ordinary course of business;
(c) mortgage, pledge or voluntarily subject to lien, charge or other encumbrance
any Assets, other than the lien of current property taxes not due and payable;
(d) sell, assign or transfer any of the Assets or cancel any debts or claims,
other than in the ordinary course of business; (e) waive any right of any
substantial value; (f) declare or make any payment or distribution to members or
issue, purchase or redeem any membership interests or issue or sell any rights
to acquire the same; (g) grant any increase in the salary or other compensation
of any of its officers or employees or make any increase in any benefits to
which such employees might be entitled, other than in the ordinary course of
business; (h) institute any bonus, benefit, profit sharing, stock option,
pension, retirement plan or similar arrangement, or make any changes in any such
plans or arrangements presently existing; or (i) enter into any material
transactions or series of transactions other than in the ordinary course of
business.




7.7

Additional Covenants.




(a)

Seller will at all times comply with the provisions of all material leases to
which it is a party or under which it occupies property so as to prevent any
loss or forfeiture thereof or thereunder;




(b)

Seller will keep the Assets that are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
extended coverage and explosion insurance in amounts customary for companies
conducting similarly situated businesses; and Seller will maintain, with
financially sound and reputable insurers, insurance against other hazards, risks
and liabilities to persons and property to the extent and in the manner
customary for companies conducting similarly situated businesses;




(c)

Seller will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to the
Business in accordance with its past practices consistently applied;











33




--------------------------------------------------------------------------------







(d)

Seller will comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority, a breach of which could
have a material adverse effect on the Business;




(e)

Seller shall maintain in full force and effect its existence as a limited
liability company, rights and franchises and all licenses and other rights to
use patents, processes, licenses, trademarks, trade names or copyrights owned or
possessed by it and deemed by Seller to be necessary to the conduct of the
Business;




(f)

Except as set forth on Exhibit 7.7 attached hereto, Seller will, consistent with
its practices in the ordinary course of business, endeavor to retain its
business relationships with its customers and suppliers that it believes to be
advantageous to the conduct of the Business; and




(g)

Seller shall deliver to Buyer copies of its statements of operation and
financial condition and similar statements as and when prepared (if at all) in
the ordinary course of the Business.




7.8

No Solicitation.




(a)

Except in connection with the transactions contemplated by this Agreement,
Seller shall not, nor shall it authorize or permit any officer or employee or
any investment banker, attorney or other advisor or representative of, Seller
to, (i) solicit, initiate or encourage the submission of, any takeover proposal
(as defined below), (ii) enter into any agreement with respect to any takeover
proposal or (iii) participate in any discussions or negotiations regarding, or
furnish to any person any information with respect to, or take any other action
to facilitate any inquiries or the making of any proposal that constitutes, or
may reasonably be expected to lead to, any takeover proposal.  Without limiting
the foregoing, it is understood that any violation of the restrictions set forth
in the preceding sentence by any executive officer of Seller or any investment
banker, attorney or other advisor or representatives of Seller or otherwise,
shall be deemed to be a breach of this Section by Seller.  For purposes of this
Agreement, “takeover proposal” means any proposal for a merger, consolidation or
reorganization or other business combination involving the Assets or the
Business, other than the transactions contemplated by this Agreement.




(b)

Except upon a material breach of this Agreement by Buyer or following
termination hereof, except for action permitted or contemplated by this
Agreement, including a party’s right to terminate this Agreement under certain
circumstances, the Member shall not (i) withdraw or modify, or propose to
withdraw or modify, in a manner adverse to Buyer, the approval or recommendation
by such Member of this Agreement or (ii) approve or recommend, or propose to
approve or recommend, any takeover proposal.




(c)

Seller promptly shall advise Buyer orally and in writing of any takeover
proposal or any inquiry that could lead to any takeover proposal and the
identity of the person making any such takeover proposal or inquiry.  Seller
will keep Buyer fully informed of the status and details of any such takeover
proposal or inquiry.




(d)

The provisions of this Section 7.8 shall not be construed to prevent any
investment banker, attorney or other advisor or representative of Seller to
engage in discussions with third parties in the ordinary course of business with
respect to transactions not involving the parties to this Agreement.











34




--------------------------------------------------------------------------------







SECTION 8:  COVENANTS OF BUYER




8.1

Preservation of Business.  Until Closing, Buyer shall use its best efforts to:




(a)

maintain its assets in their present state of repair, order and condition,
reasonable wear and tear excepted;




(b)

preserve and protect the goodwill and advantageous relationships with its
customers and all other persons having business dealings with its business;




(c)

preserve and maintain in force all licenses, permits, registrations, franchises,
patents, trademarks, trade names, trade secrets, service marks, copyrights,
bonds and other similar rights of Buyer used by its business; and




(d)

comply with all laws applicable to the conduct of the Business.




8.2

Ordinary Course.  Buyer shall not:




(a)

sell, mortgage, pledge or encumber or agree to sell, mortgage, pledge or
encumber, any of its assets, other than in the ordinary course of business;




(b)

incur any obligation (contingent or otherwise) or purchase, acquire, transfer,
or convey, any material assets or property or enter into any contract or
commitment that will adversely and materially affect the operation of its
business, except in the ordinary course of business or except as provided for in
this Agreement; or,




(c)

discuss, solicit, negotiate or enter into an agreement concerning any merger,
consolidation or sale of all or substantially all of its assets.




8.3

Access to Books and Records, Premises, etc.  From the date of this Agreement
through the Closing Date, Buyer will grant Seller and its authorized
representatives access to its books and records, premises, products, former
employees and customers and other parties with whom it has contractual relations
during reasonable business hours and in a manner not to disrupt or interfere
with its business relationships for purposes of enabling Seller to fully
investigate Buyer.




8.4

Compensation.  Buyer shall not enter into or agree to enter into any employment
contract or agreement for consulting, professional, or other services which will
adversely and materially affect the operation of its business prior to the
Closing Date.




8.5

Taxes and Other Liabilities.  Buyer will promptly pay and discharge before the
same become delinquent and before penalties accrue thereon, all lawful Taxes,
assessments and governmental charges or levies imposed upon any of its assets,
and all of its other liabilities except to the extent that the same are being
contested in good faith and by appropriate proceedings in such manner as not to
cause any materially adverse affect upon its assets or the loss of any right of
redemption from any sale thereunder, and Buyer shall have set aside on its
financial statements delivered to Seller, reserves (segregated to the extent
required by sound accounting principles) adequate with respect thereto;
provided, further, that Buyer shall pay all such taxes, assessments, charges or
levies forthwith in excess of such reserves whenever final judgment is entered
thereon, or as the result of proceedings to foreclose any lien which attached as
security therefor, foreclosure on








35




--------------------------------------------------------------------------------







such lien appears imminent, unless a surety bond or such other measure can be
taken to prevent such foreclosure.




8.6

Negative Covenants.  Until Closing, except as contemplated by this Agreement or
disclosed in exhibits to this Agreement, from the date hereof until the Closing
Date, unless and until Seller otherwise consents in writing, Buyer will not
(a) change or alter the physical contents or character of its assets so as to
materially affect the nature of its business; (b) incur any obligations or
liabilities (absolute or contingent) other than current liabilities incurred and
obligations under contracts entered into in the ordinary course of business;
(c) mortgage, pledge or voluntarily subject to lien, charge or other encumbrance
any assets, other than the lien of current property taxes not due and payable;
(d) sell, assign or transfer any assets or cancel any debts or claims, other
than in the ordinary course of business; (e) waive any right of any substantial
value; (f) declare or make any payment or distribution to members or issue,
purchase or redeem any securities or issue or sell any rights to acquire the
same; (g) grant any increase in the salary or other compensation of any of its
officers or employees or make any increase in any benefits to which such
employees might be entitled, other than in the ordinary course of business;
(h) institute any bonus, benefit, profit sharing, stock option, pension,
retirement plan or similar arrangement, or make any changes in any such plans or
arrangements presently existing; or (i) enter into any material transactions or
series of transactions other than in the ordinary course of business.




8.7

Additional Covenants.




(a)

Buyer will at all times comply with the provisions of all material leases to
which it is a party or under which it occupies property so as to prevent any
loss or forfeiture thereof or thereunder;




(b)

Buyer will keep its assets that are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
extended coverage and explosion insurance in amounts customary for companies
conducting similarly situated businesses; and Buyer will maintain, with
financially sound and reputable insurers, insurance against other hazards, risks
and liabilities to persons and property to the extent and in the manner
customary for companies conducting similarly situated businesses;




(c)

Buyer will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business in accordance with its past practices consistently applied;




(d)

Buyer will comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority, a breach of which could
have a material adverse effect on its business;




(e)

Buyer shall maintain in full force and effect its existence as a limited
liability company, rights and franchises and all licenses and other rights to
use patents, processes, licenses, trademarks, trade names or copyrights owned or
possessed by it and deemed by Buyer to be necessary to the conduct of its
business;




(f)

Except as set forth on Exhibit 8.7 attached hereto, Buyer will, consistent with
its practices in the ordinary course of business, endeavor to retain its
business relationships with its customers and suppliers that it believes to be
advantageous to the conduct of its business; and








36




--------------------------------------------------------------------------------










(g)

Buyer shall deliver to Seller copies of its statements of operation and
financial condition and similar statements as and when prepared (if at all) in
the ordinary course of its business.







SECTION 9:  TERMINATION




9.1

Termination.  This Agreement may be terminated and abandoned solely as follows:




(a)

At any time until the Closing Date by the mutual agreement of the Seller and
Buyer.




(b)

By either Buyer or Seller, if for any reason the parties have failed to close
the transactions contemplated by this Agreement on or before September 30, 2007,
provided that the party seeking to terminate is not in material default
hereunder.




In the event of any termination pursuant to this Section 9.1 (other than
pursuant to Subparagraph 9.1(a)), written notice setting forth the reasons
therefor shall forthwith be given by Seller, if it is the terminating party, to
Buyer, or by Buyer, if it is the terminating party, to the Seller.




9.2

Effect of Termination.  If the sale and purchase of Assets is terminated and
abandoned as provided for in this Section, this Agreement shall forthwith become
wholly void and of no effect without liability to any party to this Agreement
except for breach of this Agreement.  




SECTION 10: INDEMNIFICATION




10.1

Indemnification Covenants of Seller.  Subject to the limitations set forth in
this Section 10, Seller shall defend, indemnify, save and keep harmless the
Buyer and its affiliates, directors, officers, agents or representatives and
their respective successors and permitted assigns (the “Buyer Indemnitees”),
against and from all liability, demands, claims, actions or causes of action,
assessments, losses, fines, penalties, costs, damages and expenses, including
reasonable attorneys’ fees (collectively, the “Damages”) sustained or incurred
by any of the Buyer Indemnitees as a result of or arising out of or relating to:




(a)

Any inaccuracy in a representation or breach of a warranty made by the Seller
and Member(s) in this Agreement or in any document or instrument delivered to
the Buyer in connection with this Agreement; or




(b)

The failure of the Seller to comply with, or the breach by the Seller of, any of
the covenants contained in this Agreement or in any document or instrument
delivered to the Buyer in connection with this Agreement, to be performed by the
Seller; or




(c)

Any liability now or subsequently existing arising out of or in connection with
the Business, solely to the extent that such liabilities and/or obligations
relate to periods prior to the Effective Date, except to the extent that any
such liability is expressly assumed by the Buyer pursuant to this Agreement.








37




--------------------------------------------------------------------------------







10.2

Indemnification Covenants of Buyer.  Subject to the limitations set forth in
this Section 10, the Buyer shall defend, indemnify, save and keep harmless the
Seller and its affiliates, managers, officers, members, agents or
representatives and their respective successors and permitted assigns (the
“Seller Indemnitees”), against and from all Damages sustained or incurred by any
of the Seller Indemnitees as a result of or arising out of or relating to:




(a)

Any inaccuracy in a representation or breach of a warranty made by the Buyer in
this Agreement or in any document or instrument delivered to the Seller in
connection with this Agreement; or




(b)

The failure of the Buyer to comply with, or the breach by the Buyer of, any of
the covenants contained in this Agreement or in any document or instrument
delivered to the Seller in connection with this Agreement, to be performed by
the Buyer; or




(c)

Any liability now or subsequently existing arising out of or in connection with
the Business, solely to the extent that such liabilities and/or obligations
relate to the acts or omissions of the Buyer subsequent to the Effective Date;
except to the extent that any such liability is expressly retained by the Seller
pursuant to this Agreement.




10.3

Method of Asserting Claims.  For purposes of this Section 10.3, the following
terms shall be defined as follows:




(a)

Claims” shall mean all claims asserted pursuant to this Section 10, whether or
not arising as a result of a Third Party Claim.




(b)

“Indemnified Person” shall mean any Buyer Indemnitee or any Seller Indemnitee,
as the context requires.




(c)

“Indemnifying Person” shall mean any person obligated to indemnify an
Indemnified Person pursuant to this Section 10, as the context requires.




(d)

“Third Party Claims” shall mean any Claim asserted by any person not a party to
this Agreement (including without limitation any Governmental Authority),
asserting that an Indemnified Person is liable for monetary or other obligations
which may constitute or result in Damages for which such Indemnified Person may
be entitled to indemnification pursuant to this Section 10.




(e)

All Claims shall be made in writing and shall set forth with reasonable
specificity the facts and circumstances of the Claim, as well as the basis upon
which indemnification pursuant to this Section 10 is sought.  Notwithstanding
the foregoing, no delay or failure by any Indemnified Person to provide
notification of any Claim shall preclude any Indemnified Person from recovering
for Damages pursuant to this Section 10, except to the extent that such delay or
failure materially compromises the rights of any Indemnifying Person under this
Section 10.




(f)

Within ten (10) days after receipt by an Indemnifying Person of any notification
of a Claim, the Indemnifying Person may, upon written notice thereof to the
Indemnified Person, assume (at the Indemnifying Person’s expense) control of the
defense of such action, suit or proceeding with counsel reasonably satisfactory
to the Indemnified Person, provided the Indemnifying Person acknowledges in
writing to the Indemnified Person that any Damages that may








38




--------------------------------------------------------------------------------







be assessed against the Indemnified Person in connection with such action, suit
or proceeding constitute Damages for which the Indemnified Person shall be
entitled to indemnification pursuant to this Section 10.  If the Indemnifying
Person does not so assume control of such defense, the Indemnified Person shall
control such defense, but in so doing shall not waive or limit its right to
recover under this Section 10 for any Damages that may be assessed against the
Indemnified Person in connection with such action, suit or proceeding.  The
party not controlling such defense may participate therein at its own expense;
provided that if the Indemnifying Person assumes control of such defense, and
the Indemnified Person has been advised in writing by outside legal counsel that
under the applicable standards of professional conduct, the Indemnifying Person
and the Indemnified Person may not be represented by the same counsel with
respect to such action, suit or proceeding, the reasonable fees and expenses of
one law firm for the Indemnified Person shall be paid by the Indemnifying
Person.  The party controlling such defense shall keep the other party advised
of the status of such action, suit or proceeding and the defense thereof and
shall consider in good faith recommendations made by the other party with
respect thereto.  The Indemnified Person shall not agree to any settlement of
such action, suit or proceeding without the prior written consent of the
Indemnifying Person, which (with respect to an action, suit or proceeding as to
which the Indemnifying Person has not elected to assume control of the defense)
shall not be unreasonably withheld, conditioned or delayed.  The Indemnifying
Person shall not agree to any settlement of such action, suit or proceeding
without the prior written consent of the Indemnified Person, which shall not be
unreasonably withheld, conditioned or delayed so long as the settlement includes
a complete release of the Indemnified Person from all liability and does not
contain or contemplate any payment by, or injunctive or other equitable relief
binding upon, the Indemnified Person.




10.4

Survival.  The representations, warranties, covenants, agreements and
indemnities of the parties set forth in this Agreement shall survive the Closing
and the consummation of the transactions contemplated hereby and shall continue
until the first anniversary of the date hereof.  If a notice is properly given
with respect to a Claim prior to the expiration of the relevant survival period
set forth in this Section 10.4, then notwithstanding such expiration, the
representation, warranty, covenant, agreement or indemnity applicable to such
Claim shall survive until, but only for purposes of, the resolution of such
Claim.  Notwithstanding the foregoing, Buyer’s indemnification obligations set
forth in the Assignment and Assumption Agreement for the Lease shall continue
until the earlier of (a) the expiration of the Lease or (b) the release of
Seller as tenant and Member as guarantor of the Lease.  




SECTION 11:  CONFIDENTIAL INFORMATION AND RELATED MATTERS




11.1

Each of the Buyer and Seller recognizes and acknowledges that it has and will
have access to certain non-public information of the other which shall be deemed
the confidential information of the other party (including, but not limited to,
business plans, costs, trade secrets, licenses, research projects, profits,
markets, sales, customer lists, strategies, plans for future development,
financial information and any other information of a similar nature) that is
valuable, special and unique property.  Information shall not be deemed
confidential information and afforded the protections of this Section if such
information is (a) developed by the receiving party independently of the
disclosing party, (b) rightfully obtained without restriction by the receiving
party from a third party, provided that the third party had full legal authority
to possess and disclose such information, (c) publicly available other than
through the fault or negligence of the receiving party, (d) released without
restriction by the disclosing party to anyone, including the United States
government, or (e) properly and lawfully known to the receiving party at the
time of its disclosure, as evidenced by written documentation conclusively
established to have been in the possession of the








39




--------------------------------------------------------------------------------







receiving party on the date of such disclosure.  Each of the parties agrees that
it will not disclose, and that it will use its best efforts to prevent
disclosure by any other Person of, any such confidential information to any
Person for any purpose or reason whatsoever, except to authorized
representatives of the parties to this Agreement.  Notwithstanding the
foregoing, a party may use and disclose any such confidential information to the
extent that a party may become compelled by Legal Requirements to disclose any
such information; provided, however, that such party shall use all reasonable
efforts and shall have afforded the other party the opportunity to obtain an
appropriate protective order or other satisfactory assurance of confidential
treatment for any such information compelled to be disclosed.  In the event of
any termination of this Agreement, each party shall use all reasonable efforts
to cause to be delivered to the other parties, and to retain no copies of, any
documents, work papers and other materials obtained by such party or on such
party’s behalf during the conduct of the matters provided for in this Agreement,
whether so obtained before or after the execution hereof.  Each of the parties
recognizes and agrees that violation of any of the agreements contained in this
Section 11 will cause irreparable damage or injury to the other parties, the
exact amount of which may be impossible to ascertain, and that, for such reason,
among others, the parties shall be entitled to an injunction, without the
necessity of posting bond therefor, restraining any further violation of such
agreements.  Such rights to any injunction shall be in addition to, and not in
limitation of, any other rights and remedies the parties may have against each
other.




11.2

Seller further covenants with Buyer that all information concerning the
customers, clients, contracts, mailing lists and business of the Business is
confidential information, is being acquired by Buyer and will be treated by
Seller as such, and that Seller will not hereafter, directly or indirectly, make
use of such information or divulge any such confidential information relating to
the Business nor reveal any customer or mailing lists or other confidential
information to any other person except as provided for herein.  The foregoing
restrictions on disclosure of information shall not include (a) information that
has properly come into the public domain, (b) information learned by Seller from
a third party without an obligation of confidentiality or (c) information gained
or learned by Seller independent of and subsequent to the closing of the
transactions covered by this Agreement.







SECTION 12:   EXPENSES




12.1

Each of the parties will pay all costs and expenses of its or his performance
and compliance with this Agreement.  Notwithstanding the foregoing, if the
Agreement is not consummated by reason of a default of one of the parties, then
the expenses of the parties in connection with the transaction contemplated
herein shall be paid by such defaulting party.




12.2

Seller and Buyer each covenant and agree that they have not engaged the services
of any broker or finder in connection with the transactions provided for herein
and that no brokers’ or finders’ fees are payable hereunder.




SECTION 13:   MISCELLANEOUS




13.1

Attorneys' Fees.  In any action at law or in equity or in any arbitration
proceeding, for declaratory relief or to enforce any of the provisions or rights
or obligations under this Agreement, the unsuccessful party to such proceeding,
shall pay the successful party or parties all statutorily recoverable costs,
expenses and reasonable attorneys' fees incurred by the successful party or
parties including without limitation costs, expenses, and fees on any appeals
and the enforcement








40




--------------------------------------------------------------------------------







of any award, judgment or settlement obtained, such costs, expenses and
attorneys' fees shall be included as part of the judgment.  The successful party
shall be that party who obtained substantially the relief or remedy sought,
whether by judgment, compromise, settlement or otherwise.




13.2

Incorporation by Reference.  All exhibits to this Agreement and all documents
delivered pursuant to or referred to in this Agreement are herein incorporated
by reference and made a part hereof.




13.3

Parties in Interest.  Nothing in this Agreement, whether express or implied, is
intended to, or shall, confer any rights or remedies under, or by reason of,
this Agreement, on any person other than the parties hereto and their respective
and proper successors and assigns.  Nor shall anything in this Agreement act to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement.




13.4

Amendments and Waivers.  This Agreement may not be amended, nor may compliance
with any term, covenant, agreement, condition or provision set forth herein be
waived (either generally or in a particular instance and either retroactively or
prospectively) unless such amendment or waiver is agreed to in writing by all
parties hereto.




13.5

Waiver.  No waiver of any breach of any one of the agreements, terms,
conditions, or covenants of this Agreement by the parties shall be deemed to
imply or constitute a waiver of any other agreement, term, condition, or
covenant of this Agreement.  The failure of any party to insist on strict
performance of any agreement, term, condition, or covenant, herein set forth,
shall not constitute or be construed as a waiver of the rights of either or the
other thereafter to enforce any other default of such agreement, term,
condition, or covenant; neither shall such failure to insist upon strict
performance be deemed sufficient grounds to enable either party hereto to forego
or subvert or otherwise disregard any other agreement, term, condition, or
covenants of this Agreement.




13.6

Governing Law - Construction.  This Agreement, and the rights and obligations of
the respective parties, shall be governed by and construed in accordance with
the laws of the State of Colorado, excluding conflict of law provisions which
would act to apply the laws of another state.  Notwithstanding the preceding
sentence, it is acknowledged that each party hereto is being represented by, or
has waived the right to be represented by, independent counsel.  Accordingly,
the parties expressly agree that no provision of this Agreement shall be
construed against any party on the ground that the party or its counsel drafted
the provision.  Nor may any provision of this Agreement be construed against any
party on the grounds that party caused the provision to be present.




13.7

Limitation of Actions.  No action may be brought by any party to this Agreement
to enforce any covenant made by any party hereto or to seek damages or equitable
relief arising from any claimed breach or nonperformance of a covenant,
representation, warranty or other performance provided for herein unless such
action is commenced within one (1) year of the Closing Date.  The parties hereto
agree to be bound by the aforesaid limitation of actions notwithstanding the
provisions of any applicable statutory limitation of actions to the contrary.




13.8

Notices.  Any notice, communication, offer, acceptance, request, consent, reply,
or advice (herein severally and collectively, for convenience, called “Notice”)
in this Agreement provided or permitted to be given, served, made, or accepted
by any party or person to any other party or parties, person or persons,
hereunder must be in writing, addressed to the party to be notified








41




--------------------------------------------------------------------------------







at the address set forth below, or such other address as to which one party
notifies the other in writing pursuant to the terms of this Section, and must be
served by (a) telefax or other similar electronic method, or (b) depositing the
same in the United States mail, certified, return receipt requested and postage
paid to the party or parties, person or persons to be notified or entitled to
receive same, or (c) delivering the same in person to such party.




Notice shall be deemed to have been given immediately when sent by telefax or
other electronic method and seventy-two hours after being deposited in the
United States mail, or when personally delivered in the manner hereinabove
described.  Notice provided in any manner not specified above shall be effective
only if and when received by the party or parties, person or persons to be, or
provided to be notified.




All notices, requests, demands and other communications required or permitted
under this Agreement shall be addressed as set forth below:




If Buyer, to:

Global Casinos, Inc.

Attn:  Clifford L. Neuman, Pres.

5455 Spine Street, Suite “C”

Boulder, CO  80301




With a copy to:

Clifford L. Neuman, Esq.

Clifford L. Neuman, P.C.

1507 Pine Street

Boulder, Colorado 80302

(303) 449-2100

(303) 449-1045 (fax)




If Seller, to:

Doc Holliday Casino, LLC

Attention:  Dale Scuti

100 Hylan Drive

Rochester, New York  14623

(585) 424-2600 (fax)




With a copy to:

Peter Lutz, Esq.

Harris Beach, PLLC

99 Garnsey Road

Pittsford, New York 14534










Any party receiving a facsimile transmission shall be entitled to rely upon a
facsimile transmission to the same extent as if it were an original.  Any party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
Section for the giving of notice.




13.9

Fax/Counterparts.  This Agreement may be executed by telex, telecopy or other
facsimile transmission, and such facsimile transmission shall be valid and
binding to the same extent as if it were an original.  Further, this Agreement
may be signed in one or more counterparts, all of








42




--------------------------------------------------------------------------------







which when taken together shall constitute the same documents.  For all
evidentiary purposes, any one complete counter set of this Agreement shall be
considered an original.




13.10

Captions.  The caption and heading of various sections and paragraphs of this
Agreement are for convenience only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.




13.11

Severability.  Wherever there is any conflict between any provision of this
Agreement and any statute, law, regulation or judicial precedent, the latter
shall prevail, but in such event the provisions of this Agreement thus affected
shall be curtailed and limited only to the extent necessary to bring it within
the requirement of the law.  In the event that any part, section, paragraph or
clause of this Agreement shall be held by a court of proper jurisdiction to be
invalid or unenforceable, the entire Agreement shall not fail on account
thereof, but the balance of the Agreement shall continue in full force and
effect unless such construction would clearly be contrary to the intention of
the parties or would result in unconscionable injustice.




13.12

Jurisdiction and Venue.  Jurisdiction over any action, proceeding or arbitration
shall be proper only if filed and maintained in Colorado, and venue shall be
proper therefor only in the County of Boulder as to state court proceedings or
the District Court for the District of Colorado as to federal court proceedings.
 




13.13

Good Faith Cooperation and Additional Documents.  The parties shall use their
reasonable good faith efforts to fulfill all of the conditions set forth in this
Agreement over which it has control or influence.  Each party covenants and
agrees to cooperate in good faith and to enter into and deliver such other
documents and papers as the other party reasonably shall require in order to
consummate the transactions contemplated hereby, provided in each instance, any
such document is in form and substance approved by the parties and their
respective legal counsel.




13.14

Assignment.  Neither party may directly or indirectly assign or delegate, by
operation of law or otherwise, all or any portion of its/his rights, obligations
or liabilities under this Agreement without the prior written consent of all
other parties, which consent may be withheld in their respective sole and
absolute discretion.




13.15

Entire Agreement - Amendment.  For purposes of this Section, the term
“Agreement” shall include this Agreement and the Exhibits and other documents
attached hereto.  This Agreement, and other documents delivered pursuant to this
Agreement, contain all of the terms and conditions agreed upon by the parties
relating to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, letters of intent, representations, warranties,
disclosures, negotiations, correspondence, undertakings and communications of
the parties, oral or written, respecting that subject matter.




13.16

Authority to Sign.  Each of the persons signing below on behalf of any party
hereby represents and warrants that s/he or it is signing with full and complete
authority to bind the party on whose behalf of whom s/he or it is signing, to
each and every term of this Agreement.




13.17

Execution of Documents.  The parties hereto agree to execute and deliver any and
all other documents necessary and convenient to effectuate the transactions
contemplated by this Agreement.











43




--------------------------------------------------------------------------------







13.18

Time. Time is of the essence of this Agreement and each of its provisions.




IN WITNESS WHEREOF, the parties have signed the Agreement the date and year
first above written.




DOC HOLLIDAY CASINO, LLC

GLOBAL CASINOS, INC.

A Colorado limited liability company

A Utah corporation







By: /s/ Dale Scutti

By: /s/ Clifford L. Neuman

















44


